IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                               August 11, 2015 Session

        MITCH GOREE, ET AL. v. UNITED PARCEL SERVICE, INC.

              Direct Appeal from the Circuit Court for Shelby County
                     No. CT-003102-11     Jerry Stokes, Judge


               No. W2014-01468-COA-R3-CV – Filed October 8, 2015


This appeal involves two employees‘ claims of racial discrimination and retaliation
pursuant to the Tennessee Human Rights Act, Tenn. Code Ann. § 4-21-101, et seq. After
a five-day jury trial, the jury found in favor of both employees on their claims of racial
discrimination and retaliation for engaging in protected activity. The jury awarded one
employee $2,600,000 and the other employee $2,042,000 in back pay, benefits, and
compensatory damages. The trial judge granted the employer‘s motion for remittitur of
the jury verdict and suggested remittitur of the awards to $1,225,933.33 and $676,000,
respectively. The plaintiffs accepted the remittitur under protest. The employer appeals,
claiming that the trial court should have granted its motion for judgment notwithstanding
the verdict because the plaintiffs failed to establish essential elements of their claims.
Alternatively, the employer argues that a new trial is necessary due to erroneous jury
instructions. The employees argue that the trial court erred in reducing the jury verdict.
For the following reasons, we affirm in part, reverse in part, and remand for further
proceedings.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed in
                      part, Reversed in part and Remanded

BRANDON O. GIBSON, J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S., and KENNY ARMSTRONG, J., joined.

Waverly D. Crenshaw, Jr. and Marcus M. Crider, Nashville, Tennessee, for the
Appellant/Cross Appellee, United Parcel Service, Inc.

Andrew C. Clarke, Memphis, Tennessee, and Luther O. Sutter, Benton, Arkansas, for the
Appellees/Cross-Appellants, Mitch Goree and James Wherry.
                                             OPINION

                              I. FACTS & PROCEDURAL HISTORY

        Plaintiffs Mitch Goree and James Wherry are long-time employees of United
Parcel Service, Inc. (―UPS‖). Both are black males. Goree began working for UPS in
1982. After several promotions, he achieved the title of business manager in 2000. A
business manager is responsible for everything that goes on in a particular business unit
or location and oversees the package preload employees, drivers, and supervisors. After
failing a safety audit, Goree was demoted from his position as business manager in 2004.
In 2005, Goree filed a lawsuit against UPS alleging racial discrimination, but his suit was
eventually dismissed. For the next several years, Goree continued to work as a
supervisor at various facilities in Memphis.

      Plaintiff James Wherry began working for UPS around 1983. Wherry was
promoted to the position of division manager around 2006. A division manager is
responsible for everything that goes on in a certain division and oversees all of the
business managers in that division. Wherry served as the division manager for West
Tennessee.

       In 2010, a business manager position became vacant at the Walnut Grove package
center in Memphis. Wherry had known Goree for about twenty years and asked him to
serve as ―acting‖ business manager until the vacant position was filled. Goree agreed and
began serving as acting business manager at Walnut Grove.1 Around this time, Wherry
suggested to his superior, Midsouth district operations manager James Buchanan, that
Goree should be promoted to the business manager position on a full-time basis. In
August 2010, Goree, Wherry, and Buchanan (also a black male) met for lunch at a
restaurant and discussed the vacant business manager position. According to Goree,
Buchanan said that he was going to submit the necessary paperwork to promote Goree
and that he should expect to be promoted in a couple of weeks. Goree left the meeting
believing that he had been promoted and informed his wife that he would be receiving a
substantial raise. He also told several fellow employees that he was getting the job.

       On October 4, 2010, Buchanan called a meeting at the Walnut Grove package
center and announced to all of the employees that the vacant business manager position
would be filled by Brian Riley, a white male, who was transferring from another facility.
Goree was embarrassed and humiliated and left work immediately. He took ―stress

1
 It is common practice at UPS for vacant positions to be temporarily filled by employees serving in an
―acting‖ role. The ―acting‖ employees do not receive any additional compensation for the added
responsibility, nor are they assured a promotion to the vacant position. Serving in an ―acting‖ capacity
simply benefits the employee with additional experience.
                                                    2
leave‖ and sought counseling before eventually returning to work six months later.

       In the meantime, on January 19, 2011, two black employees at the Bartlett
package center complained to their business manager that a white employee used ―the n-
word‖ with them in reference to Martin Luther King, Jr. Day. The business manager
immediately called Wherry and asked him to come to Bartlett. Wherry suggested that
they discuss the incident at a regularly scheduled division meeting the next day. The
business manager arrived late to the division meeting the following morning and handed
written statements to Wherry describing the incident. Wherry placed the statements in
his planner and forgot about them. The following week, on Friday, January 28, Wherry
received two more complaints about the same employee who used the racial slur in
reference to Martin Luther King, Jr. Day. That evening, Wherry called the security
department and directed the security supervisor to go to Bartlett the following Monday,
January 31, to investigate. After an investigation, the employee received formal notice of
his discharge on Monday, February 7. However, the collective bargaining agreement
between UPS and the teamsters‘ union provides that UPS must provide the union and the
affected employee with a copy of any discharge letter ―within ten (10) working days from
the day of management‘s knowledge of the infraction.‖ The discharged employee filed a
grievance with the union and was returned to work after a settlement for a time-served
suspension.

       After the employee filed a grievance, upper level management and human
resource personnel commenced an investigation in order to determine why the ten-day
disciplinary deadline was missed. Wherry was taken out of service pending the
investigation. One to two days before he was removed from service, Wherry allegedly
had a conversation with Ken Harms, the district president of UPS who oversees 18,000
employees in several states, regarding Goree‘s opportunity the previous summer to be
promoted to business manager at Walnut Grove. According to Wherry, during this
conversation, the district president told him that ―we don‘t promote guys with litigation at
this company, or lawsuits basically.‖ Wherry did not report this statement to anyone.

       Wherry was summoned to Nashville to meet with the Midsouth district Human
Resources manager and the regional security manager on or about March 3, 2011, in
connection with the investigation of the missed ten-day deadline. After an interview and
further investigation, Wherry was demoted from the position of division manager to
business manager on or about March 10, 2011, allegedly because of his delay in
responding to the incident that occurred on Martin Luther King, Jr. Day. The decision to
demote Wherry was made by the regional HR manager and the Midsouth district HR
manager, both black males, in consultation with in-house counsel and subject to the
ultimate approval of district president Harms, a white male.

                                             3
       Goree and Wherry filed this lawsuit against UPS on June 30, 2011, alleging racial
discrimination and retaliation for protected activity pursuant to the Tennessee Human
Rights Act, Tenn. Code Ann. § 4-21-101, et seq. The complaint alleged that Goree was
promised a promotion to business manager by Buchanan and that the promotion was
awarded to a lesser qualified white male who had not previously sued UPS. Plaintiffs
alleged that Goree was denied the promotion on account of his race and because of his
previous lawsuit. The complaint also alleged that Wherry had ―consistently opposed‖
UPS‘s illegal discrimination against Goree and the manner in which Goree was treated.
As a result, the complaint alleged, Wherry was falsely accused of misconduct and
demoted. Wherry claimed he was demoted under circumstances in which similarly
situated white employees were not demoted. Plaintiffs sought compensatory damages for
lost wages, fringe benefits, humiliation, and embarrassment.2

       A five-day jury trial was held in January 2014. UPS filed a motion for directed
verdict at the close of Plaintiffs‘ proof and renewed its motion at the close of all the
proof, but the motions were denied. The jury ultimately found that both Plaintiffs had
proven by a preponderance of the evidence ―all of the elements‖ of their claims for racial
discrimination and retaliation for protected activity. The jury awarded Goree (who was
not promoted) $600,000 for back pay and benefits and $2,000,000 in compensatory
damages. The jury awarded Wherry (who was demoted) $1,042,000 in back pay and
benefits and $1,000,000 in compensatory damages. After the verdict, UPS filed a motion
for judgment in accordance with its previous motion for directed verdict, or in the
alternative, for a new trial and/or remittitur of the jury verdict. The trial judge denied the
motion for judgment in accordance with the motion for directed verdict or for a new trial
but granted the motion for remittitur, suggesting a remittitur of Goree‘s back pay award
from $600,000 to $125,933.33 and a remittitur of the verdict for his compensatory
damages from $2,000,000 to $1,100,000. The trial judge suggested a remittitur of
Wherry‘s back pay award from $1,042,000 to $126,000 and a remittitur of the verdict for
his compensatory damages from $1,000,000 to $550,000. Plaintiffs accepted the
remittitur under protest. UPS timely filed a notice of appeal.


                                        II. ISSUES PRESENTED

       UPS presents the following issues for review on appeal:

       1.     Whether Goree failed to establish, as a matter of law, his claims for
       discrimination and retaliation under the Tennessee Human Rights Act

2
 Although the complaint also sought damages for medical expenses, the parties later stipulated that
Plaintiffs would not seek to recover damages for medical expenses because they were covered by the
Employee Retirement Income Security Act of 1974 (ERISA).
                                                 4
where:

         a.   Goree‘s supervisor, Wherry, admitted Goree was not ―Ready
              Now‖ for promotion;
         b.   Goree admitted and UPS confirmed that no employee was
              promoted to the Walnut Grove Package Center Business
              Manager position he sought;
         c.   Goree admitted and UPS confirmed that Brian Riley was
              already a Business Manager when he transferred to Walnut
              Grove;
         d.   the UPS decisionmakers involved in the decision to transfer
              Riley had no knowledge of Goree‘s 2005 lawsuit against UPS
              at the time they made the transfer decision; and
         e.   Goree offered no evidence the decision to transfer Riley was
              in any way related to his race or to his 2005 lawsuit against
              UPS.

2.     Whether Wherry failed to establish, as a matter of law, his claims for
discrimination and retaliation under the Tennessee Human Rights Act
where:

         a.   Wherry failed to act timely on a complaint of the use of a
              racial slur against two African American employees;
         b.   Wherry knew he had to take action within ten working days
              of learning of the complaint in order to discipline the
              individual responsible;
         c.   Wherry admitted he never read the written complaints
              provided by the employees to whom the ―n‖ word was used;
         d.   Wherry‘s delay and failure to communicate within the ten
              days prevented UPS from disciplining the individual
              responsible under the collective bargaining agreement;
         e.   Wherry offered no evidence of similarly-situated individuals
              who engaged in the same or similar conduct but were not
              disciplined;
         f.   the individual who made the decision to demote Wherry was
              in the same protected category;
         g.   Wherry was replaced by someone in the same protected
              category; and
         h.   Wherry did not engage in any protected activity prior to the
              decision to demote him.

                                     5
       3.      Whether the Trial Court committed reversible error when it declined
       to instruct the jury on the proper ―but for‖ standard for retaliation claims as
       enunciated by the United States Supreme Court in University of Texas
       Southwest Medical Center v. Nassar, -- U.S. -- , 133 S. Ct. 2517 (2013).

       4.    Whether the Trial Court committed reversible error when it
       improperly limited UPS‘s proposed jury instruction on the business
       judgment rule, thus allowing the jury to substitute its own judgment for that
       of UPS‘s.

Additionally, Plaintiffs raise the following issue in their posture as appellees:

       5.     Whether the trial court erred in reducing the jury‘s verdict.

For the following reasons, we affirm in part, reverse in part, and remand for further
proceedings.

                                     III.   DISCUSSION

        The Tennessee Human Rights Act (―THRA‖), Tenn. Code Ann. § 4-21-101, et
seq., is a comprehensive anti-discrimination statute. Phillips v. Interstate Hotels Corp.
No. L07, 974 S.W.2d 680, 683 (Tenn. 1998). It was enacted to ―[s]afeguard all
individuals within the state from discrimination because of race, creed, color, religion,
sex, age or national origin in connection with employment.‖ Tenn. Code. Ann. § 4-21-
101(a)(3). The THRA declares that it is a ―discriminatory practice‖ for an employer to
―discriminate against an individual with respect to compensation, terms, conditions or
privileges of employment because of such individual‘s race, creed, color, religion, sex,
age or national origin.‖ Tenn. Code Ann. § 4-21-401(a)(1). The Act also provides that it
is a ―discriminatory practice‖ to ―[r]etaliate or discriminate in any manner against a
person because such person has opposed a practice declared discriminatory by this
chapter or because such person has made a charge, filed a complaint, testified, assisted or
participated in any manner in any investigation, proceeding or hearing under this
chapter.‖ Tenn. Code Ann. § 4-21-301(a)(1). Although Plaintiffs Goree and Wherry
filed a joint complaint and have been jointly represented throughout this action, their
claims are separate and independent. Goree and Wherry have each asserted a claim for
racial discrimination and a claim for retaliation for protected activity under the THRA.
We will address each plaintiff‘s claims separately.




                                              6
              A. Goree’s claim for racial discrimination for failure to promote

        Disparate treatment cases of discrimination occur ―‗where an employer has treated
a particular person less favorably than others because of a protected trait.‘‖ Maddox v.
Tenn. Student Assistance Corp., No. M2009-02171-COA-R3-CV, 2010 WL 2943279, at
*6 (Tenn. Ct. App. July 27, 2010) (quoting Ricci v. DeStefano, 129 S. Ct. 2658, 2672
(2009)).     ―A plaintiff asserting a claim of disparate treatment, or intentional
discrimination based on race, can proceed to trial either by offering direct evidence that
the employer‘s action was motivated by race, or by presenting circumstantial evidence
sufficient to raise an inference of discrimination.‖ Paschall v. Henry Cnty. Bd. of Educ.,
No. W1999-0070-COA-R3-CV, 2000 WL 33774557, at *4 (Tenn. Ct. App. June 2,
2000). The direct evidence and circumstantial evidence methods are mutually exclusive;
―a plaintiff need only prove one or the other, not both.‖ Id. Direct evidence of
intentional discrimination may include an acknowledgment by the employer of
discriminatory intent. Id. at *4 (citing Spann v. Abraham, 36 S.W.3d 452, 464 (Tenn. Ct.
App. 1999)). It can include conduct or statements by persons involved in the decision-
making process. Wilson v. Rubin, 104 S.W.3d 39, 49 (Tenn. Ct. App. 2002). However,
because direct evidence of an employer‘s discriminatory intent is seldom available, most
plaintiffs proceed by offering circumstantial evidence that creates an inference of
discrimination, utilizing the shifting burden of production framework developed by the
United States Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792
(1973). Id. In the case before us, Goree concedes that he has no direct evidence of racial
discrimination by UPS. Instead, he relies on the indirect method and circumstantial
evidence in an attempt to create an inference of racial discrimination.


       Using the indirect method, a plaintiff may establish a prima facie case of
employment discrimination based on a failure to promote by proving by a preponderance
of the evidence (1) that he is a member of a protected class, (2) that he applied and was
qualified for a position for which the employer was seeking applicants, (3) that he was
subjected to adverse employment action, i.e., denied the promotion, and (4) the rejection
occurred under circumstances giving rise to an inference of unlawful discrimination, in
that his failure to be promoted was more likely than not based on consideration of
impermissible factors. Marpaka v. Hefner, 289 S.W.3d 308, 313 (Tenn. Ct. App. 2008);
Bryant v. Tenn. Conference of United Methodist Church, No. M2000-01797-COA-R3-
CV, 2002 WL 661937, at *4 (Tenn. Ct. App. Apr. 23, 2002); Silpacharin v. Metro. Gov’t
of Nashville & Davidson Cnty., 797 S.W.2d 625, 629 (Tenn. Ct. App. 1990).3 ―A prima
facie case under McDonnell Douglas raises an inference of discrimination only because
3
 As the Supreme Court noted in McDonnell Douglas, the underlying facts in discrimination cases
―necessarily will vary,‖ so ―the specification above of the prima facie proof required . . . is not necessarily
applicable in every respect to differing factual situations.‖ McDonnell Douglas, 411 U.S. at 802 n.13.
                                                        7
we presume these acts, if otherwise unexplained, are more likely than not based on the
consideration of impermissible factors.‖ Furnco Constr. Corp. v. Waters, 438 U.S. 567,
577 (1978). However, a prima facie showing under McDonnell Douglas ―is not the
equivalent of a factual finding of discrimination.‖ Id. at 579. If the plaintiff establishes a
prima facie case, the burden shifts to the defendant to produce evidence that one or more
legitimate, nondiscriminatory reasons existed for the challenged employment action.
Tenn. Code Ann. § 4-21-311(e). If the defendant produces such evidence, ―the burden
shifts to the plaintiff to demonstrate that the reason given by the defendant was not the
true reason for the challenged employment action and that the stated reason was a pretext
for illegal discrimination[.]‖ Id. However, ―[t]he plaintiff at all times retains the burden
of persuading the trier of fact that the plaintiff has been the victim of intentional
discrimination[.]‖ Id.


        At the outset, we must address Plaintiffs‘ argument on appeal that ―the elements of
a prima facie case are irrelevant‖ because we are reviewing a jury verdict, and we must
focus, instead, on the ultimate issue of discriminatory intent. Plaintiffs rely on United
States Postal Service Board of Governors v. Aikens, in which the Court stated that when
an employer ―fails to persuade the district court to dismiss the action for lack of a prima
facie case, and responds to the plaintiff‘s proof by offering evidence of the reason for the
plaintiff‘s rejection,‖ the McDonnell Douglas presumption ―drops from the case,‖ and the
fact finder must decide the ultimate issue of whether the defendant intentionally
discriminated against the plaintiff. U.S. Postal Svc. Bd. of Governors v. Aikens, 460 U.S.
711, 714-15 (1983). However, this does not mean that we never review the evidence
regarding the plaintiff‘s prima facie case after a jury verdict. In a later case, the Supreme
Court explained that ―although the presumption of discrimination drops out of the picture
once the defendant meets its burden of production, the trier of fact may still consider the
evidence establishing the plaintiff‘s prima facie case and inferences properly drawn
therefrom on the issue of whether the defendant‘s explanation is pretextual.‖ Reeves v.
Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143 (2000) (quotations omitted); see
also Frame v. Davidson Transit Org., 194 S.W.3d 429, 436 (Tenn. Ct. App. 2005)
(quoting id.). Accordingly, we agree with Plaintiffs that ―[w]hen reviewing the facts of a
discrimination claim after there has been a full trial on the merits, we must focus on the
ultimate question of discrimination rather than on whether a plaintiff made out a prima
facie case.‖ Barnes v. City of Cincinnati, 401 F.3d 729, 736-37 (6th Cir. 2005).
―Nonetheless, the evidentiary underpinnings of a plaintiff‘s prima facie case are not
irrelevant or insulated from our examination to aid our determination [of] whether the
evidence is sufficient to support a finding of intentional discrimination.‖ Id. (citing
Noble v. Brinker Intern., Inc., 391 F.3d 715, 725 (6th Cir. 2004)). The elements of the
plaintiff‘s prima facie case ―frequently are still relevant after the case has gone to the
jury.‖ Noble, 391 F.3d at 727 (quotation omitted). We are not obliged ―‗to pretend that

                                              8
there is evidence supporting a prima facie case when in fact there is not.‘‖ Id. (quoting
Barbour v. Browner, 181 F.3d 1342, 1347 (D.C. Cir. 1999)). In sum, considering the
ultimate issue of discrimination and inquiring into the sufficiency of the evidence ―‗does
not differ markedly‘‖ from inquiring into whether the plaintiff first submitted sufficient
evidence to establish the elements of a prima facie case and then sustained his burden of
proving that the defendant‘s reasons were pretextual. Id. at 727-28 (quoting McNulty v.
Citadel Broad. Co., Nos. 01–3902/4046, 2003 WL 500171, at *5 (3d Cir. Feb. 26,
2003)).


       ―Whether judgment as a matter of law is appropriate in any particular case will
depend on a number of factors.‖ Reeves, 530 U.S. at 148. These factors include ―the
strength of the plaintiff’s prima facie case, the probative value of the proof that the
employer‘s explanation is false, and any other evidence that supports the employer‘s case
and that properly may be considered on a motion for judgment as a matter of law.‖ Id. at
148-49 (emphasis added); cf. Williams v. City of Burns, 465 S.W.3d 96, 118 (Tenn. 2015)
(explaining that for a claim of retaliation under the Tennessee Public Protection Act,
when the McDonnell Douglas framework ―falls away,‖ the trial court must ―look at all of
the evidence, including evidence submitted by the plaintiff to establish his prima facie
case‖ to decide the ultimate issue of retaliation).


       On appeal, UPS argues that Goree failed to present a prima facie case of racial
discrimination because he failed to offer any proof to allow a reasonable jury to conclude
that he was the subject of an adverse employment action. UPS claims that no one was
promoted to fill the vacant business manager position because the white male employee
who ultimately filled the position was transferred from another facility where he was
already a business manager. Thus, UPS argues that the trial court should have granted its
motion for judgment in accordance with its motion for directed verdict on Goree‘s racial
discrimination claim. For the same reason, UPS also argues that the jury‘s verdict on
Goree‘s racial discrimination claim was not supported by material evidence.


       Tennessee Rule of Civil Procedure 50.01 provides that a party may move for a
directed verdict ―at the close of the evidence offered by an opposing party or at the close
of the case.‖ Tennessee Rule of Civil Procedure 50.02 permits parties who have moved
unsuccessfully for a directed verdict to move after an unfavorable verdict ―‗to have the
verdict and any judgment entered thereon set aside and to have judgment entered in
accordance with the party‘s motion for a directed verdict[.]‘‖4 Plunk v. Nat’l Health
4
 The more common term for a ―judgment in accordance with a motion for a directed verdict‖ is a
―judgment notwithstanding the verdict‖ or ―JNOV.‖ Payne v. CSX Transp., Inc., No. E2012-02392-SC-
R11-CV, -- S.W.3d ---, 2015 WL 3991141, at *13 n.18 (Tenn. July 1, 2015). Tennessee Rule of Civil
                                                 9
Investors, Inc., 92 S.W.3d 409, 412 (Tenn. Ct. App. 2002) (quoting Tenn. R. Civ. P.
50.02). When considering a Rule 50.02 motion, ―‗the standard applied by both the trial
court and the appellate court is the same as that applied to a motion for directed verdict
made during trial.‘‖5 Akers v. Prime Succession of Tenn., Inc., 387 S.W.3d 495, 509
(Tenn. 2012) (quoting Mercer v. Vanderbilt Univ., Inc., 134 S.W.3d 121, 130 (Tenn.
2004)). We ―take the strongest legitimate view of the evidence in favor of the opponent
of the motion, allow all reasonable inferences in his or her favor, discard all
countervailing evidence, and deny the motion when there is any doubt as to the
conclusions to be drawn from the evidence.‖ Id. (quoting Mercer, 134 S.W.3d at 130-
31). We do not weigh the evidence or evaluate the credibility of witnesses. Plunk, 92
S.W.3d at 412; Spann, 36 S.W.3d at 462.


        A verdict should not be directed either during or after trial ―except where a
reasonable mind could draw but one conclusion‖ as to the correct verdict. Mercer, 134
S.W.3d at 131. Basically, a motion for judgment in accordance with a motion for
directed verdict ―‗is the procedural device whereby the trial court substitutes its judgment
for the jury‘s verdict to the contrary.‘‖ Payne, 2015 WL 3991141, at *13 (quoting 4
Nancy Fraas MacLean, Tenn. Practice: Rules of Civil Procedure Annotated § 50:4-50:5
author‘s cmts. (Thomson/West 4th ed. 2005-2006)). ―Such a judgment is based upon the
opinion of the trial judge that, notwithstanding the pronouncement of the jury, the case
did not sufficiently raise any issue which required jury determination.‖ Id. A directed
verdict is appropriate ―‗if there is no material evidence in the record that would support a
verdict for the plaintiff[.]‘‖ Conatser v. Clarksville Coca-Cola Bottling Co., 920 S.W.2d
646, 647 (Tenn. 1995) (quoting Williams v. Brown, 860 S.W.2d 854, 857 (Tenn. 1993)).
―‗To avoid a directed verdict under Tenn. R. Civ. P. 50, the nonmoving party must
present some evidence on every element of its case—enough evidence to establish at
least a prima facie case.‘‖ Brown v. Christian Bros. Univ., 428 S.W.3d 38, 50 (Tenn. Ct.
App. 2013) (quoting Richardson v. Miller, 44 S.W.3d 1, 30 (Tenn. Ct. App. 2000)).
When no material evidence exists on one or more elements that the non-moving party
must prove, a directed verdict is proper. Id. ―Whether the trial court should have

Procedure 50.02 does not use the term ―judgment notwithstanding the verdict.‖ However, ―there is no
substantive difference‖ between the terms, which are used interchangeably. Payne, 2015 WL 3991141, at
13 n.18 (citing Akers, 387 S.W.3d at 508 n.12). Tennessee Civil Procedure suggests that it is more
accurate to characterize the motion as ―a post-verdict motion for a directed verdict.‖ Robert Banks, Jr. &
June F. Entman, Tennessee Civil Procedure § 12-1(c) (3d ed. 2009). ―Under federal law, the same
procedural mechanism is referred to as a ‗judgment as a matter of law in a jury trial.‘‖ Payne, 2015 WL
3991141, at *13 n.18 (citing Fed. R. Civ. P. 50).
5
  Appellate courts use the same standard for reviewing the denial of a Rule 50.02 motion that we use to
review the denial of a Rule 50.01 motion for a directed verdict. Plunk, 92 S.W.3d at 412. We review a
trial court‘s decision regarding a directed verdict de novo, applying the same standard as the trial court.
Biscan v. Brown, 160 S.W.3d 462, 470 (Tenn. 2005).
                                                     10
directed a verdict presents [the appellate court] with the legal question of whether
material evidence was introduced on every element sufficient to create a jury issue.‖ Id.


        In sum, a defendant asserting that a trial court should have directed a verdict in its
favor must convince the appellate court that reasonable minds can reach only one
conclusion, even after taking the strongest legitimate view of the evidence in favor of the
plaintiff, indulging in all reasonable inferences in the plaintiff‘s favor, and disregarding
the contrary evidence. Flynn v. Shoney’s, Inc., 850 S.W.2d 458, 459-60 (Tenn. Ct. App.
1992). We must decide ―whether the record contains any material evidence supporting
the essentials of the cause of action alleged.‖ Conatser, 920 S.W.2d at 647.


       UPS alternatively argues that the jury‘s verdict was unsupported by material
evidence. Our supreme court recently summarized our standard of review of a jury
verdict as follows:


              In reviewing the sufficiency of a civil jury verdict, we will set aside
       findings of fact by a jury ―only if there is no material evidence to support
       the verdict.‖ Tenn. R. App. P. 13(d); see also Wilson v. Americare Sys.,
       Inc., 397 S.W.3d 552, 558 (Tenn. 2013). To determine whether there is
       such material evidence, we ―(1) take the strongest legitimate view of all the
       evidence in favor of the verdict; (2) assume the truth of all evidence that
       supports the verdict; (3) allow all reasonable inferences to sustain the
       verdict; and (4) discard all [countervailing] evidence.‖            Creech v.
       Addington, 281 S.W.3d 363, 372 (Tenn. 2009) (alteration in original)
       (quoting Barnes v. Goodyear Tire & Rubber Co., 48 S.W.3d 698, 704
       (Tenn. 2000) (internal quotation marks omitted)), abrogated by Gossett v.
       Tractor Supply Co., 320 S.W.3d 777 (Tenn. 2010). We do not re-weigh the
       evidence, Flax v. DaimlerChrysler Corp., 272 S.W.3d 521, 532 (Tenn.
       2008), and do not recalibrate the jury‘s preponderance of the evidence
       assessment, Barnes, 48 S.W.3d at 704. The credibility of witnesses is the
       province of the jury, not appellate courts. See, e.g., State v. Flake, 88
S.W.3d 540, 554 (Tenn. 2002) (―Questions concerning the credibility of
       witnesses, the weight and value of the evidence, as well as all factual
       disputes raised by the evidence, are for the trier of fact; appellate courts do
       not reweigh the evidence or reevaluate credibility determinations.‖);
       Reynolds v. Ozark Motor Lines, Inc., 887 S.W.2d 822, 823 (Tenn. 1994).


Ferguson v. Middle Tenn. State Univ., 451 S.W.3d 375, 380 (Tenn. 2014).

                                             11
        Keeping these principles in mind, we consider the evidence presented at trial
regarding whether Goree suffered an adverse employment action. The position of
business manager at Walnut Grove became vacant in early 2010. Wherry (the division
manager) asked Goree to fill in as acting business manager. Goree testified that
Buchanan (the operations manager) promised to promote him during their lunch meeting
in August 2010. In October 2010, Buchanan announced to the Walnut Grove employees
that the business manager position would be filled by Brian Riley, a white male who was
transferring from a UPS facility in Tullahoma, Tennessee. Before working in Tullahoma,
Riley had worked as a supervisor at Walnut Grove, but he was transferred to the
Tullahoma facility six to eight months before he was named business manager at Walnut
Grove. At trial, Goree testified that Riley ―was promoted and transferred to a business
manager‘s position in Tullahoma‖ and served as the business manager there for several
months. Goree acknowledged that Riley already held the title of business manager when
he filled the vacant position at Walnut Grove. He explained that Riley was transferred
from the business manager position at the Tullahoma facility to the business manager
position at Walnut Grove. Wherry also testified that Riley was not promoted to fill the
business manager position at Walnut Grove; Wherry was told that Riley already held the
title of business manager in Tullahoma and was simply transferred. Based on this
testimony, UPS claims that Riley‘s lateral transfer ―prevents a finding, as a matter of law,
that Goree suffered any adverse employment action,‖ citing several cases from other
jurisdictions. See, e.g., Hackney v. Perry, 166 F.3d 332, 1998 WL 801490, at *2-3 (4th
Cir. 1998) (concluding the plaintiff failed to show a prima facie case of age
discrimination where the company canceled its announcement for a vacant position,
placed a lateral transfer in the position without a promotion, and did not utilize a
competitive selection process to fill the position, as the plaintiff ―was not rejected within
the meaning of McDonnell Douglas‖).


        In response, Plaintiffs do not address the cases cited by UPS or the legal validity
of UPS‘s position regarding lateral transfers. Instead, they claim that, in any event, they
presented material evidence to support a finding that Riley did not actually hold the title
of business manager at Tullahoma, and he was promoted to the position of business
manager at Walnut Grove. Even though Goree and Wherry testified unequivocally that
Riley was promoted to business manager when he was transferred to Tullahoma, and this
fact was confirmed by numerous other UPS employees who testified at trial, one witness
testified to the contrary. Plaintiff presented the videotaped deposition testimony of
former UPS employee James Buchanan, who served as the Midsouth district operations
manager during the period in question and allegedly promised the promotion to Goree
during the lunch meeting. Buchanan did not testify at trial because he was no longer
employed with UPS and lived in Texas. During his deposition, however, Buchanan
testified that he interviewed several employees for the vacant business manager position

                                             12
at Walnut Grove, including Riley. He recalled Riley‘s previous transfer from Memphis
to a small town and the fact that Riley ―was out there running that center‖ and ―took
responsibility for that center.‖ However, he said, ―I believe ultimately, when promotions
did come up, realized [sic] we couldn‘t – couldn‘t keep him there. So he was actually an
acting manager, wherever it was that I sent him.‖ (Emphasis added.) Buchanan did not
elaborate on this statement during his deposition. However, Goree presented this
deposition testimony at trial and argued that it created a factual dispute as to whether
Riley was already a business manager before he was transferred to Walnut Grove or
whether he received a promotion at that time. On appeal, Goree continues to argue that
―[Buchanan‘s] testimony alone is sufficient to refute UPS‘ arguments and provides
material evidence to support the jury‘s verdict.‖


       Considering the procedural posture of this case and our standard of review, we
agree. When considering a motion for judgment notwithstanding a verdict, we are not
permitted to reweigh the evidence or to emphasize evidence that opposes the
nonmovant‘s position. Walker v. CSX Transp., Inc., No. M2010-00932-COA-R3-CV,
2011 WL 578780, at *3 (Tenn. Ct. App. Feb. 16, 2011). We must disregard all evidence
contrary to the nonmovant‘s position. Plunk, 92 S.W.3d at 413. ―The command to
‗discard all countervailing evidence‘ is designed to ‗remove any conflict in the
evidence.‘‖ Walker, 2011 WL 578780, at *3 n.4 (quoting Eaton v. McLain, 891 S.W.2d
587, 590 (Tenn. 1994)). Likewise, when reviewing the sufficiency of a jury verdict, we
must ―assume the truth of all evidence that supports the verdict‖ and ―discard all
[countervailing] evidence.‖ Ferguson, 451 S.W.3d at 380. Consequently, it does not
matter, for purposes of this appeal, that Buchanan‘s testimony was at odds with the
remainder of the witnesses presented by UPS and even the testimony of Goree of
Wherry.6 Because of Buchanan‘s testimony, a reasonable jury could draw more than one
conclusion regarding whether Riley held the position of business manager at Tullahoma
or whether he was promoted to the position of business manager when he transferred to
Walnut Grove. As a result, UPS was not entitled to a directed verdict because of this
issue, and there is material evidence to support the jury‘s implicit finding of an adverse
employment action.


       Next, UPS argues on appeal that Goree failed to show any connection between his
race and the decision to transfer Riley. UPS claims that it decided to place Riley in the
position of business manager rather than Goree for sound business reasons. UPS points
to Buchanan‘s deposition testimony that he did not consider Goree to be qualified for the
6
 We emphasize that this is not a case where a party is making an argument on appeal that they failed to
raise at trial. Despite the testimony of Goree and Wherry, their attorney pointed out the deposition
testimony of Buchanan in response to UPS‘s motion for directed verdict and argued that Buchanan‘s
testimony created a factual dispute as to this issue.
                                                      13
business manager position due to poor job performance. UPS also claims that it was
financially advantageous to transfer Riley to the vacant position because he was already a
business manager, and therefore, UPS avoided incurring the additional salary and
benefits of promoting another supervisor to the level of business manager.


       We reiterate, however, that Goree was not required to provide direct evidence of
racial discrimination in order to succeed on his claim. Wilson, 104 S.W.3d at 49.
Because direct evidence of discriminatory intent is seldom available, most plaintiffs
proceed by offering circumstantial evidence that creates an inference of discrimination.
Id. Goree could establish a prima facie case of employment discrimination by proving
(1) that he is a member of a protected class, (2) that he applied and was qualified for a
position for which the employer was seeking applicants, (3) that he was subjected to
adverse employment action, and (4) the rejection occurred under circumstances giving
rise to an inference of unlawful discrimination, in that his failure to be promoted was
more likely than not based on consideration of impermissible factors. Marpaka, 289
S.W.3d at 313; Bryant, 2002 WL 661937, at *4; Silpacharin, 797 S.W.2d at 629. To
establish the fourth prong, a plaintiff can show that, after his rejection, the position
remained open and his employer continued to seek applicants from persons of his
qualifications. 7 See McDonnell Douglas, 411 U.S. at 802; Frame, 194 S.W.3d at 434 n.7.


       Here, Goree testified that he trained Riley when Riley was promoted to supervisor
at Walnut Grove in 2008, and Riley worked as a supervisor for less than two years before
he was promoted to business manager in 2010. Goree had over 25 years of experience
with UPS and was first promoted to supervisor in 1986. He had four years of previous
experience as a business manager. In addition, the UPS business manager who oversaw
both Goree and Riley when they were supervisors testified that Goree was ―much more
qualified‖ to act as business manager than Riley. Thus, we conclude that Goree
established a prima facie case of employment discrimination.

       Even though UPS offered legitimate, nondiscriminatory reasons for its decision to
name Riley as business manager rather than Goree, the jury could reasonably conclude
that the reasons given by UPS were not the true reasons for its action but were a pretext
for illegal discrimination. This is especially so considering the conflict regarding
whether Riley was actually promoted when he returned to fill the vacancy at Walnut
7
 UPS correctly points out that Wherry never put Goree‘s name on the ―Ready Now‖ list that included
employees who were deemed ―ready‖ for a promotion. However, Wherry testified that when Riley was
transferred out of Memphis and allegedly promoted, Riley was not on the ―Ready Now‖ list either.
Taking the strongest legitimate view of the evidence in Goree‘s favor and allowing all reasonable
inferences in his favor, as we must at this stage of the proceedings, it is reasonable to infer that being on
the ―Ready Now‖ list was not an absolute prerequisite to promotion.
                                                     14
Grove, contrary to UPS‘s explanation. An employee may demonstrate that his
employer‘s proffered reasons are pretextual by revealing ―weaknesses, implausibilities,
inconsistencies, incoherencies, or contradictions‖ in the employer‘s explanation. Wilson,
104 S.W.3d at 50-51. One common way to undermine the employer‘s proffered reason is
to show that the stated reason has no basis in fact or is ―factually false.‖ Versa v. Policy
Studies, Inc., 45 S.W.3d 575, 581 (Tenn. Ct. App. 2000). ―In appropriate circumstances,
the trier of fact can reasonably infer from the falsity of the explanation that the employer
is dissembling to cover up a discriminatory purpose.‖ Frame, 194 S.W.3d at 437; see
also Reeves, 530 U.S. at 147 (―it is permissible for the trier of fact to infer the ultimate
fact of discrimination from the falsity of the employer‘s explanation‖); Smith v.
Bridgestone/Firestone, Inc., 2 S.W.3d 197, 202 (Tenn. Ct. App. 1999) (―Once a plaintiff
establishes its prima facie case, this, along with disbelief of the defendant‘s proffered
reasons for the negative employment action, will permit a finding of discrimination by
the factfinder.‖). Once the employer‘s stated justification for the decision has been
eliminated, ―discrimination may well be the most likely alternative explanation,
especially since the employer is in the best position to put forth the actual reason for its
decision.‖ Reeves, 530 U.S. at 147. If the only reason an employer offers for its decision
is a lie, ―the inference that the real reason was a forbidden one . . . may rationally be
drawn.‖8 Versa, 45 S.W.3d at 582.

        Here, UPS claims that it placed Riley in the business manager position at Walnut
Grove because it was financially advantageous to avoid promoting another individual,
like Goree, to the level of business manager and incurring the corresponding expense of
increasing his salary and benefits. If this claimed financial advantage did not actually
exist because Riley was promoted to the position at Walnut Grove, the jury could
reasonably find that UPS‘s stated reasons were pretextual and that its true motivation was
racial discrimination. In sum, taking the strongest legitimate view of the evidence, the
record contains a legally sufficient evidentiary basis for a reasonable jury to infer that
Goree was not promoted to business manager because of his race. The trial court did not
err in declining to direct a verdict in favor of UPS.

                     B. Goree’s claim for retaliation based on failure to promote

      Goree‘s retaliation claim was based on the allegation that UPS did not promote
him to business manager at Walnut Grove because of his 2005 lawsuit against UPS in
which he alleged racial discrimination. UPS argues that Goree failed to present sufficient
evidence to sustain his claim for retaliation, and therefore, the trial court should have
8
 ―That the employer‘s proffered reason is unpersuasive, or even obviously contrived, does not necessarily
establish that the plaintiff‘s proffered reason of race is correct. That remains a question for the factfinder
to answer, subject, of course, to appellate review[.]‖ St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 524
(1993).
                                                      15
directed a verdict in its favor, and the jury‘s verdict is unsupported by material evidence.


        The THRA prohibits retaliation against employees who oppose discriminatory
practices in the workplace. Ferguson, 451 S.W.3d at 384. As relevant here, the Act
provides that it is a ―discriminatory practice‖ to retaliate or discriminate in any manner
against a person because the person has made a charge, filed a complaint, or participated
in any manner in any investigation, proceeding or hearing under the Act.9 Tenn. Code
Ann. § 4-21-301(a)(1). A claimant must prove the following four elements to prevail on
a retaliation claim under the THRA:


       (1) that [the plaintiff] engaged in activity protected by the THRA;
       (2) that the exercise of [the plaintiff‘s] protected rights was known to the
       defendant;
       (3) that the defendant thereafter took a materially adverse action against
       [the plaintiff]; and
       (4) there was a causal connection between the protected activity and the
       materially adverse action.


Sykes v. Chattanooga Hous. Auth., 343 S.W.3d 18, 29 (Tenn. 2011) (quoting Allen v.
McPhee, 240 S.W.3d 803, 820 (Tenn. 2007) abrogated on other grounds by Gossett v.
Tractor Supply Co., 320 S.W.3d 777, 783-84 (Tenn. 2010)).


        For his retaliation claim, Goree contends that he submitted sufficient direct
evidence of retaliation to avoid reliance on the McDonnell Douglas framework. We
agree. If a plaintiff submits direct evidence of discriminatory intent or retaliatory motive
in a case brought under the discrimination statutes, he may use the direct method of proof
to establish his case instead of the McDonnell Douglas burden-shifting framework.
Williams, 465 S.W.3d at 113 n.16 (Tenn. 2015) (citing Johnson v. Gen. Bd. of Pension &
Health Benefits of United Methodist Church, 733 F.3d 722, 727-28 (7th Cir. 2013); Frye
v. St. Thomas Health Servs., 227 S.W.3d 595, 609-10 (Tenn. Ct. App. 2007); Wilson, 104
S.W.3d at 49)). ―The shifting burdens of proof set forth in McDonnell Douglas are
designed to assure that the ‗[employee] has his day in court despite the unavailability of
direct evidence.‘‖ Gossett, 320 S.W.3d at 784 (quoting Trans World Airlines, Inc. v.
Thurston, 469 U.S. 111, 121 (1985)) (emphasis added). Accordingly, ―the McDonnell
Douglas test is inapplicable where the plaintiff presents direct evidence of

9
 ―An employee may have a valid retaliation claim even if the underlying discrimination claim fails.‖
Ferguson, 451 S.W.3d at 381.
                                               16
discrimination.‖ Trans World Airlines, Inc., 469 U.S. at 121. When a plaintiff has direct
evidence of discrimination, ―rather than proceed through the steps of the McDonnell-
Douglas burden shifting, ‗the case must proceed to trial for a determination of whether
the proffered evidence is credible[.]‘‖ Paschall, 2000 WL 33774557, at *4 (quoting Yetts
v. ITW-NIFCO, Inc., 50 F. Supp. 2d 776, 783 (S.D. Ohio 1999)).


        As noted above, direct evidence may include an acknowledgment by the employer
of discriminatory intent. Id.; see Smith v. Chrysler Corp., 155 F.3d 799, 805 (6th Cir.
1998) (recognizing that direct evidence can include ―evidence from the lips of the
defendant proclaiming his or her . . . animus‖). For example, ―a corporate decision
maker‘s express statement of a desire to remove employees in the protected group is
direct evidence of discriminatory intent.‖ Nguyen v. Cleveland, 229 F.3d 559, 563 (6th
Cir. 2000). Direct evidence does not require the fact finder to draw any inferences in
order to conclude that unlawful discrimination or retaliation motivated the employer‘s
decision. Frye, 227 S.W.3d at 609; Paschall, 2000 WL 33774557, at *4. In evaluating
statements allegedly showing employer bias, courts may consider several factors,
including whether the statements were (1) made by a decision maker; (2) in relation to
the decision-making process; (3) proximate in time to the discriminatory act; and (4) not
isolated, vague, or ambiguous. Reed v. Am. Cellular, Inc., 39 F. Supp. 3d 951, 961 (M.D.
Tenn. 2014) (citing Peters v. Lincoln Elec. Co., 285 F.3d 456, 478 (6th Cir. 2002)); Floyd
v. Dover Elevator Co., No. 3:98-CV-648, 2000 WL 33359268, at *7 (E.D. Tenn. Mar.
24, 2000) (citing Cooley v. Carmike Cinemas, Inc., 25 F.3d 1325 (6th Cir. 1994)). None
of the factors is individually dispositive, but they should be evaluated as a whole, taking
all of the circumstances into account. Reed, 39 F. Supp. 3d at 961.


       In the case at bar, Goree testified that he initially believed that Buchanan was the
one responsible for Riley being named business manager at Walnut Grove. However,
Goree said, he filed a formal complaint through the UPS grievance line after the
announcement, and when discussing his grievance with an HR manager, he was told that
―Buchanan was not the reason‖ he did not get promoted, ―the district made a decision not
to promote [him].‖ In addition, co-plaintiff Wherry testified that he had a conversation
with Harms, the multi-state district president of UPS, regarding Goree‘s opportunity to
receive the promotion to business manager, and during this conversation, the district
president told him that ―we don‘t promote guys with litigation at this company, or
lawsuits basically.‖ 10

10
  UPS also argues on appeal that Goree failed to establish his retaliation claim as a matter of law because
he offered no evidence that the individuals who made the decision to transfer Riley knew about Goree‘s
2005 lawsuit at the time of their decision. ―Knowledge of an employee‘s protected activity can be shown
by either direct or circumstantial evidence.‖ Ferguson, 451 S.W.3d at 382. According to UPS, the
                                                   17
        The statement allegedly made by Harms qualifies as direct evidence of retaliation,
which, if believed, requires no inference to enable a fact finder to conclude that unlawful
retaliation motivated the decision to deny Goree a promotion. The statement was in
direct reference to the decision making process, made by someone meaningfully involved
in the process, just a few months after the decision was made, and was unambiguous.


        When the plaintiff has produced direct evidence of retaliation, the burden shifts to
the employer to prove by a preponderance of the evidence that it would have made the
same employment decision absent the impermissible motivation. Simns v. Maxim
Healthcare Servs., Inc., No. 11-1052, 2013 WL 435293, at *8 (W.D. Tenn. Feb. 4, 2013)
(citing Weigel v. Baptist Hosp. of E. Tenn., 302 F.3d 367, 382 (6th Cir. 2002)) (analyzing
a THRA retaliation claim); Cunningham v. Windriver Mgmt. Grp., LLC, No. 3:10-CV-
00358, 2011 WL 4449657, at *4 (M.D. Tenn. Sept. 26, 2011) (citing Daugherty v. Sajar
Plastics, Inc., 544 F.3d 696, 709 (6th Cir. 2008)) (same); Ayala v. Summit Constructors,
Inc., 788 F. Supp. 2d 703, 715 (M.D. Tenn. Apr. 25, 2011) (same); see also Barnes, 48
S.W.3d at 708 (Tenn. 2000) abrogated by Gossett, 320 S.W.3d at 777 (discussing the
direct evidence method under the Tennessee Handicap Discrimination Act (now known
as the Tennessee Disability Act)).


       At this stage, we must address UPS‘s issue regarding the appropriate standard of
causation for a claim of retaliation brought under the THRA. UPS argues that the proper
standard was set forth in University of Texas Southwestern Medical Center v. Nassar, 133
S. Ct. 2517 (2013), which involved a claim for retaliation pursuant to Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. According to UPS, the same
standard should apply to a claim for retaliation pursuant to the THRA.


decision was made by a business planning unit consisting of several individuals, including Buchanan.
UPS acknowledges Wherry‘s trial testimony that he told Buchanan about Goree‘s prior lawsuit. Still,
UPS argues that Wherry‘s testimony is insufficient to establish that the decisionmakers had knowledge of
the litigation at the time when the decision was made because, according to UPS, Wherry provided no
indication as to when he told Buchanan about the lawsuit.
         After carefully reviewing the testimony, however, it is apparent that Wherry‘s testimony provided
a sufficient timeframe to enable the jury to find that Buchanan knew about Goree‘s lawsuit when the
decision was made. Wherry testified that he told Buchanan about Goree‘s litigation before he put Goree‘s
name on a certain requisition form. The requisition form was entered into evidence and reflects that it
was electronically signed by Wherry on August 22, 2010. The record also contains an email authored by
Buchanan, dated August 24, referencing the Walnut Grove vacancy and stating that he intended to
interview at least three applicants for the position. It is reasonable to infer from this evidence that
Buchanan was informed of Goree‘s prior lawsuit on or before August 22, and the decision to transfer
Riley to Walnut Grove had not been made as of August 24. Therefore, Plaintiffs submitted sufficient
evidence for the jury to conclude that at least one of the decisionmakers had knowledge of Goree‘s
protected activity when the decision was made.
                                                    18
       Both Title VII and the THRA prohibit an employer from retaliating against an
employee who engages in protected activity, such as filing an employment discrimination
lawsuit. In fact, one of the stated purposes of the THRA is to ―[p]rovide for execution
within Tennessee of the policies embodied in the federal Civil Rights Acts of 1964, 1968
and 1972[.]‖ Tenn. Code Ann. § 4-21-101(a)(1). Our legislature ―intended the THRA
‗to be coextensive with federal law.‘‖ Parker v. Warren Cnty. Util. Dist., 2 S.W.3d 170,
172 (Tenn. 1999) (quoting Carr v. United Parcel Serv., 955 S.W.2d 832, 834-35 (Tenn.
1997)). Accordingly, ―it is appropriate to examine federal law when analyzing issues
under the Tennessee Human Rights Act.‖ Weber v. Moses, 938 S.W.2d 387, 390 (Tenn.
1996) (citing Bennett v. Steiner-Liff Iron & Metal Co., 826 S.W.2d 119, 121 (Tenn.
1992); see also Spann, 36 S.W.3d at 463 (―Tennessee courts may appropriately look to
decisions of federal courts construing Title VII when analyzing claims under the Act.‖).


       However, the Tennessee Supreme Court has repeatedly emphasized that we ―are
neither bound by nor limited by the federal law when interpreting our state‘s anti-
discrimination statute.‖ Parker, 2 S.W.3d at 172; see also Ferguson, 451 S.W.3d at 381
(―Generally, we interpret the THRA similarly, if not identically, to Title VII, but we are
not obligated to follow and we are not limited by federal law when interpreting the
THRA.‖); Bredesen v. Tenn. Judicial Selection Comm’n, 214 S.W.3d 419, 430 n.6 (Tenn.
2007) (―federal precedents are, of course, not binding on Tennessee courts and do not
limit our ability to give the fullest possible effect to the Tennessee Human Rights Act‖);
Washington v. Robertson Cnty., 29 S.W.3d 466, 473-74 (Tenn. 2000) (―this Court‘s
interpretations of the THRA are not bound or limited by federal law‖); Phillips, 974
S.W.2d at 684 (explaining that we ―may look to federal interpretation of Title VII for
guidance in enforcing our own anti-discrimination statute‖ but ―are neither bound by nor
limited by federal law when interpreting the THRA‖).


       In Nassar, the United States Supreme Court defined the proper standard of
causation for Title VII retaliation claims. Nassar, 133 S. Ct. at 2524. The anti-retaliation
provision of Title VII states, in relevant part:


      It shall be an unlawful employment practice for an employer to
      discriminate against any of his employees . . . because he has opposed any
      practice made an unlawful employment practice by this subchapter, or
      because he has made a charge, testified, assisted, or participated in any
      manner in an investigation, proceeding, or hearing under this subchapter.


42 U.S.C. § 2000e–3(a) (emphasis added). Construing the term ―because,‖ the Supreme

                                            19
Court held that ―Title VII retaliation claims require proof that the desire to retaliate was
the but-for cause of the challenged employment action.‖ Nassar, 133 S. Ct. at 2528.
―This requires proof that the unlawful retaliation would not have occurred in the absence
of the alleged wrongful action or actions of the employer.‖ Id. at 2533. The Court
acknowledged that other types of discrimination claims under Title VII, such as those
based on race, color, religion, sex, or national origin, can be proven according to a
―lessened causation standard,‖ in which plaintiffs can simply show that ―‗race, color,
religion, sex, or national origin was a motivating factor for any employment practice,
even though other factors also motivated the practice.‘‖ Id. at 2526 (quoting 42 U.S.C. §
2000e–2(m)) (emphasis added). However, the Court rejected the argument that this
lesser standard also applies to retaliation claims, due to the ―plain textual meaning‖ of the
word ―because‖ in the anti-retaliation statute and the structure of the statute as a whole.
Id. at 2534. In sum, the Court explained that a plaintiff making a retaliation claim under
Title VII ―must establish that his or her protected activity was a but-for cause of the
alleged adverse action by the employer.‖ Id.


       In a later case, the United States Supreme Court elaborated on the concept of but-
for causation:


       ―In the usual course,‖ this requires proof ―‗that the harm would not have
       occurred‘ in the absence of—that is, but for—the defendant‘s conduct.‖
       University of Tex. Southwestern Medical Center v. Nassar, 570 U.S. ––––,
       ––––, 133 S. Ct. 2517, 2525, 186 L. Ed. 2d 503 (2013) (quoting Restatement
       of Torts § 431, Comment a (1934)). The Model Penal Code reflects this
       traditional understanding; it states that ―[c]onduct is the cause of a result‖ if
       ―it is an antecedent but for which the result in question would not have
       occurred.‖ § 2.03(1)(a). . . .
              Thus, ―where A shoots B, who is hit and dies, we can say that A
       [actually] caused B‘s death, since but for A‘s conduct B would not have
       died.‖ [1 W. LaFave, Substantive Criminal Law § 6.4(a), pp. 467-68 (2d ed.
       2003)] (italics omitted). The same conclusion follows if the predicate act
       combines with other factors to produce the result, so long as the other
       factors alone would not have done so—if, so to speak, it was the straw that
       broke the camel‘s back. Thus, if poison is administered to a man
       debilitated by multiple diseases, it is a but-for cause of his death even if
       those diseases played a part in his demise, so long as, without the
       incremental effect of the poison, he would have lived. See, e.g., State v.
       Frazier, 339 Mo. 966, 974-975, 98 S.W.2d 707, 712–713 (1936).
              This but-for requirement is part of the common understanding of
                                              20
        cause. Consider a baseball game in which the visiting team‘s leadoff batter
        hits a home run in the top of the first inning. If the visiting team goes on to
        win by a score of 1 to 0, every person competent in the English language
        and familiar with the American pastime would agree that the victory
        resulted from the home run. This is so because it is natural to say that one
        event is the outcome or consequence of another when the former would not
        have occurred but for the latter. It is beside the point that the victory also
        resulted from a host of other necessary causes, such as skillful pitching, the
        coach‘s decision to put the leadoff batter in the lineup, and the league's
        decision to schedule the game. By contrast, it makes little sense to say that
        an event resulted from or was the outcome of some earlier action if the
        action merely played a nonessential contributing role in producing the
        event. If the visiting team wound up winning 5 to 2 rather than 1 to 0, one
        would be surprised to read in the sports page that the victory resulted from
        the leadoff batter's early, non-dispositive home run.
               Where there is no textual or contextual indication to the contrary,
        courts regularly read phrases like ―results from‖ to require but-for causality.


Burrage v. U.S., 134 S. Ct. 881, 887-88 (2014). Thus, ―but for‖ causation does not
require a showing of sole causation.11


        The anti-retaliation provision in the THRA contains language comparable to the
Title VII provision, prohibiting retaliation against an employee ―because such person has
opposed a practice declared discriminatory by this chapter or because such person has
made a charge, filed a complaint, testified, assisted or participated in any manner in any
investigation, proceeding or hearing under this chapter.‖ Tenn. Code Ann. § 4-21-
301(a)(1) (emphasis added). The Tennessee Supreme Court has interpreted this language
as requiring ―a causal connection‖ between the employee‘s protected activity and the
materially adverse action. Ferguson, 451 S.W.3d at 382;12 Sykes, 343 S.W.3d at 29. The
employee must show that the employer‘s action ―was actually motivated by a desire to
retaliate against the employee.‖ Allen, 240 S.W.3d at 821. The court has said that ―[i]n
making a determination of whether a causal link exists between a protected activity . . .
11
   Tennessee courts also recognize that ―in order to establish ‗but for‘ causation, ‗[i]t is not necessary that
the defendants‘ act be the sole cause of the plaintiff's injury, only that it be a cause.‘‖ Knight v. Flanary
& Sons Trucking, Inc., No. W2005-01412-COA-R3-CV, 2006 WL 1767727, at *6 (Tenn. Ct. App. June
29, 2006) (quoting Hale v. Ostrow, 166 S.W.3d 713, 718 (Tenn. 2005)).
12
   In Ferguson, a post-Nassar case, the Tennessee Supreme Court noted that the four prongs of a
retaliation claim under the THRA are the same four prongs identified by the Sixth Circuit for a retaliation
claim under Title VII. Ferguson, 451 S.W.3d at 382 n.3 (citing Nguyen v. City of Cleveland, 229 F.3d
559, 563 (6th Cir. 2000); Canitia v. Yellow Freight Sys., Inc., 903 F.2d 1064, 1066 (6th Cir.1990)).
                                                       21
and a materially adverse action taken by an employer, ‗courts consider whether an
employer‘s conduct can be linked to retaliatory intent.‘‖ Sykes, 343 S.W.3d at 29
(quoting Allen, 240 S.W.3d at 822). The Tennessee Supreme Court has clarified that ―a
THRA claim does not require a showing of sole causation.‖ Id. at 29, 32 (finding
summary judgment inappropriate on a THRA claim for retaliation because ―a reasonable
jury could conclude that there was a causal connection‖ between the employees‘
protected activity and the employer‘s adverse action, even if not sole causation).
However, the court has not otherwise articulated the precise parameters of the ―causal
link‖ that is required for a retaliation claim under the THRA. It has not directly discussed
whether but-for causation is required.13 ―But-for‖ causation means that ―the causal link
between injury and wrong is so close that the injury would not have occurred but for the
act.‖ Nassar, 133 S. Ct. at 2522-23.


       We believe that the Tennessee Supreme Court would adopt the reasoning of
Nassar and require but for causation for a retaliation claim filed pursuant to the THRA,
for several reasons. The pivotal language in the anti-retaliation provision of the THRA
mirrors that used in Title VII – an employer cannot retaliate ―because‖ of an employee‘s
protected activity. Our legislature intended the THRA ―to be coextensive with federal
law,‖ Parker, 2 S.W.3d at 172, and the Tennessee Supreme Court, although not bound by
federal law, has, in its own words, generally interpreted the THRA ―similarly, if not
identically, to Title VII.‖ Ferguson, 451 S.W.3d at 381. ―The policy of interpreting the
THRA coextensively with Title VII is predicated upon a desire to maintain continuity
between state and federal law.‖ Parker, 2 S.W.3d at 173. That goal would not be served
by interpreting the identical language used in the two statutes differently. 14 Ultimately,
our interpretation should be ―influenced by the subject matter, the plain language, the

13
   The Tennessee Court of Appeals has said that for a THRA retaliation claim, ―[a]n employee may
establish the needed causal connection simply by proving that his or her protected activity was a
substantial factor leading to the discharge.‖ DeVore v. Deloitte & Touche, No. 01A01-9602-CH-00073,
1998 WL 68985, at *11 (Tenn. Ct. App. Feb. 20, 1998) (citing Sumner v. United States Postal Serv., 899
F.2d 203, 209 (2d Cir.1990); Polk v. Yellow Freight Sys., Inc., 876 F.2d 527, 531 (6th Cir. 1989)).
         In another case, the court of appeals considered a claim under the Public Employee Political
Freedom Act and compared the language of that statute to the anti-retaliation provision of the THRA.
Gooch v. City of Pulaski, No. M2006-00451-COA-R3-CV, 2007 WL 969398, at *2 (Tenn. Ct. App. Mar.
30, 2007). The court stated, ―It is well established in Tennessee that a plaintiff relying on these statutes
under the THRA need only show that participation in the protected activity was a motivating factor in the
employer‘s discriminatory conduct.‖ Id. at *6 (citing Bruce v. W. Auto Supply Co., 669 S.W.2d 95, 97
(Tenn. Ct. App. 1984)). However, Bruce was an age discrimination case, not a retaliation case.
14
   We note that federal district courts in Tennessee have already applied the ―but for‖ causation standard
announced in Nassar to retaliation claims not only under Title VII but also under the THRA. See, e.g.,
Murphy v. AHF/Cent. States, Inc., No. 3:12-1193, 2014 WL 4384345, at *8 (M.D. Tenn. Sept. 3, 2014);
Hawkins v. Center for Spinal Surgery, 34 F. Supp. 3d 822, 841 (M.D. Tenn. July 29, 2014); Dunn v. Auto.
Fin. Corp., No. 3:11-CV-01079, 2013 WL 3335084, at *11 (M.D. Tenn. July 2, 2013).
                                                     22
legislative intent, and history of the particular statute.‖ Washington, 29 S.W.3d at 473-
74. We see nothing in these areas to command a different result than Nassar. The anti-
retaliation provision in Title VII and the anti-retaliation provision in the THRA serve the
same purpose. Ferguson, 451 S.W.3d at 381. Accordingly, we hold that a plaintiff
making a retaliation claim under the THRA ―must establish that his or her protected
activity was a but-for cause of the alleged adverse action by the employer.‖ See Nassar,
133 S. Ct. at 2534.


      Now we must address UPS‘s argument that the trial court‘s jury instruction was
erroneous under Nassar. Our standard for evaluating jury instructions in civil cases is as
follows:


             ―Whether a jury instruction is erroneous is a question of law and is
      therefore subject to de novo review with no presumption of correctness.‖
      Nye v. Bayer Cropscience, Inc., 347 S.W.3d 686, 699 (Tenn. 2011) (citing
      Solomon v. First Am. Nat'l Bank of Nashville, 774 S.W.2d 935, 940 (Tenn.
      Ct. App. 1989)). Trial courts have ―a duty to impart ‗substantially accurate
      instructions concerning the law applicable to the matters at issue.‘‖ Id.
      (quoting Hensley v. CSX Transp., Inc., 310 S.W.3d 824, 833 (Tenn. Ct.
      App. 2009)). . . . In determining whether a jury instruction is substantially
      accurate, we review the charge in its entirety and consider it as a whole, and
      we will not invalidate an instruction that ―‗fairly defines the legal issues
      involved in the case and does not mislead the jury.‘‖ Id. (quoting Otis v.
      Cambridge Mut. Fire Ins. Co., 850 S.W.2d 439, 446 (Tenn. 1992)).
      Moreover, ―[j]ury instructions are not measured against [a] standard of
      perfection.‖ [Akers, 387 S.W.3d at 504] (first alteration in original)
      (quoting City of Johnson City v. Outdoor W., Inc., 947 S.W.2d 855, 858
      (Tenn. Ct. App. 1996)).


Spencer v. Norfolk Southern Ry. Co., 450 S.W.3d 507, 510 (Tenn. 2014).

      At trial, UPS requested the following jury instruction:

      Plaintiff Goree has the burden of proving that the decisionmaker not only
      knew that he had filed a prior lawsuit against the company, but he must also
      prove that the decisionmaker did not promote him because he filed a
      lawsuit in 2005. Goree must establish that his protected activity was a but-
      for cause of UPS‘s decision not to promote him. In other words, to establish

                                            23
      causation, Goree must prove that but for his 2005 lawsuit, he would have
      been promoted.


The trial court declined to give the requested instruction, noting that it was not in
accordance with the Tennessee Pattern Jury Instructions. Instead, the trial court
instructed the jury as follows:


      In order to establish a prima facie case of retaliation, a plaintiff must prove
      the following, Number 1, the plaintiff engaged in -- engaged, rather, in a
      protected activity. Number 2, the exercise of Plaintiff‘s protected Civil
      Rights was known to the defendant. Number 3, the defendant thereafter
      took an employment action adverse to the plaintiff. And Number 4, there
      was a causal connection between the protected activity and the adverse
      employment action. . . .
             . . . . The plaintiff claims that the defendant intentionally --
      intentionally, rather, retaliated against him and after -- and because he
      engaged in a legally protected -- protected activity by opposing
      discriminatory practice by the defendant. To prove and win this claim of
      illegal retaliation, the plaintiff must prove by a preponderance of the
      evidence that the defendant intentionally took a materially adverse action
      against the plaintiff because of his own -- because of his opposing a
      discriminatory practice by the defendant. The plaintiff must prove that his
      opposing a discriminatory practice by the defendant was a determining --
      determining factor in the adverse action.


(Emphasis added.)


       Taken as a whole, we conclude that these jury instructions were substantially
accurate and did not mislead the jury. Notably, the jury instructions contained precisely
the same language used by the THRA, explaining that Goree was required to prove that
UPS took adverse action against him ―because‖ he opposed a discriminatory practice.
The jury was also informed that Goree was required to prove ―a causal connection‖
between the adverse action and his protected activity, which was a correct statement of
the law according to the most recent pronouncements of the Tennessee Supreme Court.
See Ferguson, 451 S.W.3d at 382; Sykes, 343 S.W.3d at 29. Finally, although the jury
instruction did not contain the phrase ―but for,‖ it did inform the jury that Goree was
required to prove that his opposition to a discriminatory practice was a ―determining
factor‖ in the adverse decision.
                                            24
       Other courts have held that ―but for‖ causation can be demonstrated by showing
that the employee‘s protected conduct was a determinative or determining factor in the
decision. In Wright v. St. Vincent Health Systems, the Eighth Circuit explained:


               To establish causation, [the employee] must prove ―the desire to
       retaliate was the but for cause of‖ her termination—that is, ―that the
       unlawful retaliation would not have occurred in the absence of the alleged
       wrongful action or actions of the [hospital].‖ Univ. of Tex. Sw. Med. Ctr. v.
       Nassar, 570 U.S. ––––, ––––, 133 S. Ct. 2517, 2528, 2533, 186 L. Ed. 2d 503
       (2013); see also Van Horn v. Best Buy Stores, L.P., 526 F.3d 1144, 1148
       (8th Cir. 2008) (―To make out a retaliation claim, the plaintiff must show
       that the protected conduct was a ‗determinative—not merely a
       motivating—factor‘ in the employer‘s adverse employment decision.‖
       (quoting Carrington v. City of Des Moines, Iowa, 481 F.3d 1046, 1053 (8th
       Cir. 2007))).


Wright v. St. Vincent Health Sys., 730 F.3d 732, 737-38 (8th Cir. 2013). The court went
on to say, ―[i]n light of Nassar and our precedent, it is now definitively established that
the determining-factor standard logically must be met in [] Title VII [] retaliation cases.‖
Id. at 738 n.5. Applying Wright, several federal district courts have likewise held that a
Title VII retaliation claim requires proof that the desire to retaliate was ―the but for
cause‖ of the decision, meaning that the protected activity was ―a determinative-not
merely a motivating-factor‖ in the adverse employment decision. Verby v. Paypal, Inc.,
No. 8:13-CV-51, 2014 WL 1689684, at *10 (D. Neb. Apr. 29, 2014); Baggett v. Barnett,
No. 4:12CV00526 JLH, 2014 WL 55240, at *15 (E.D. Ark. Jan. 7, 2014); Tomlin v.
Washington Univ., No. 4:11CV1871 HEA, 2013 WL 5406484, at *14 (E.D. Mo. Sept.
25, 2013); see also Smith v. Arkansas Military Dep’t, No. 4:12-CV-727-DPM, 2014 WL
2872033, at *2 (E.D. Ark. June 24, 2014) (requiring proof that the protected activity
―wasn‘t just a motivating factor, but the determining one‖). The Sixth Circuit has
―referred interchangeably‖ to the ―but for‖ and ―determining factor‖ concepts and found
no error in a jury instruction that did not ―incant[] the words ‗but for.‘‖ Cooley v.
Carmike Cinemas, Inc., 25 F.3d 1325, 1334 (6th Cir. 1994); see also Morgan v. Stanley
Works, 857 F.2d 1475, 1988 WL 96582, at *2 (6th Cir. 1988) (―Alternative expressions
of the determining factor concept are ‗but for causation‘ or ‗causation in fact.‘‖)
(applying Michigan law, quoting Matras v. Amoco Oil Co., 385 N.W.2d 586, 589 (Mich.
1986)). Other courts have also used the terms interchangeably. E.g., Loeb v. Textron,
Inc., 600 F.2d 1003, 1010-11 (1st Cir. 1979); Holzman v. Jaymar-Ruby, Inc., 916 F.2d
1298, 1304 (7th Cir. 1990) (―[the] argument that the district court should have used the
words ‗but for‘ in its causation instruction [which used ‗determining factor‘] is nothing
more than a semantic quibble‖); Westmoreland v. Prince George’s Cnty., Md., No. 09-
                                            25
CV-2453 AW, 2013 WL 6629054, at *10 (D. Md. Dec. 17, 2013) (finding that a jury
instruction on ―determinative effect‖ adequately informed the jury of the but-for
causation standard stated in Nassar); Wholf v. Tremco, Inc., 26 N.E.3d 902, 912 (Ohio Ct.
App. 2015) (―Under Nassar, the plaintiff must ultimately prove, by a preponderance of
the evidence, that the plaintiff‘s protected activity was the determinative factor in the
employer‘s adverse employment action.‖); Mackay v. Acorn Custom Cabinetry, Inc., 127
Wash. 2d 302, 309, 898 P.2d 284, 287 (1995) (explaining that the ―determining factor‖
standard in retaliation cases requires a showing of ―but for‖ causation).15


        ―In general, a trial court should give a requested jury instruction if it is supported
by the evidence, embodies the party‘s theory, and is an accurate statement of the law.‖
Ricketts v. Robinson, 169 S.W.3d 642, 648 (Tenn. Ct. App. 2004) (citing Tallent v. Fox,
141 S.W.2d 485, 497 (Tenn. Ct. App. 1940)). However, ―[w]here the trial court fully and
fairly charges the jury on the applicable law, the denial of a special request for an
additional jury instruction will not be reversed on appeal.‖ Id. (citing Otis v. Cambridge
Mut. Fire Ins. Co., 850 S.W.2d 439, 445 (Tenn. 1992)). Perhaps the instructions in the
present case would have been more precise if they had explicitly stated that Goree was
required to show that his protected activity was a ―but for‖ cause of the adverse decision,
meaning that ―the unlawful retaliation would not have occurred in the absence of the
alleged wrongful action or actions of the employer.‖ Nassar, 133 S. Ct. at 2533.
However, the lack of such language did not cause the instructions overall to be an
inaccurate statement of the law. Clearly, the jury was told to decide whether UPS made
its decision ―because‖ of Goree‘s protected activity, meaning that a ―causal connection‖
existed, and that Goree‘s protected conduct was a ―determining factor in the adverse
action.‖ The instructions fairly defined the legal issues and provide no basis for reversal.
See E.E.O.C. v. New Breed Logistics, 783 F.3d 1057, 1076 (6th Cir. 2015) (finding that a
retaliation instruction with ―because of‖ and ―causal connection‖ language sufficiently
articulated the but-for causation standard required by Nassar).


        Now, we must consider UPS‘s argument that the record does not contain material
evidence to support the jury‘s ultimate conclusion that UPS did not promote Goree
―because‖ he had filed a discrimination lawsuit. We conclude that the record contains
sufficient evidence to support the jury verdict. As previously discussed, even though
UPS claims that it had legitimate reasons for naming Riley to the business manager
position at Walnut Grove rather than Goree, the jury could reasonably conclude that the
reasons given by UPS were not the true reasons for its decision but were pretext for
illegal discrimination or retaliation. ―Credibility of witnesses plays a major role in

15
  UPS even argued in its motion for new trial that after Nassar, ―the plaintiff has the burden of
establishing that the retaliatory animus was the determinative, not merely motivating, factor.‖
                                                     26
retaliation cases, as the jury is in a unique position to observe the demeanor of witnesses
and assess their credibility.‖ Ferguson, 451 S.W.3d at 383. ―Appellate courts are not in
the business of second-guessing jurors and trial judges when it comes to factual
determinations supported by material evidence.‖ Id. The issue on appeal is not whether
we would have made the same credibility assessments or findings of fact that the jury did
in this case. Id. ―The assessment of witness credibility and resolution of evidentiary
conflicts was within the sole province of the jury.‖ Id. at 383-84. Here, the jury could
reasonably conclude that UPS‘s articulated reasons for failing to promote Goree were
insufficient to rebut his direct evidence of retaliation in the form of the statement by
Harms that UPS does not promote employees who have sued the company. Reasonable
minds could reach different conclusions regarding whether UPS would have made the
same decision regarding the promotion even in the absence of the retaliatory motive.
Therefore, the trial court properly denied the motion for judgment notwithstanding the
verdict, and material evidence exists to support the jury‘s conclusion on the retaliation
claim.


      Finally, UPS argues that the trial court erred in its instruction to the jury on the
business judgment rule. UPS requested the following jury instruction on this issue:


                At all times, you must keep in mind that an employer is entitled to
       make business decisions for any reason, whether good or bad, so long as
       those decisions are not motivated by a race or alleged protected activity.
       Accordingly, UPS is entitled to make its own personnel decisions, however
       misguided they may appear to you, and can decide not to promote or to
       demote an employee for any reason that is not unlawful or for no reason at
       all. It is not your function as jurors to second-guess the decision UPS made
       with regard to Plaintiffs if those decisions were otherwise lawful. Likewise,
       you may not find for Plaintiffs and against UPS just because you may
       disagree with UPS‘s stated reasons for its decision not to promote Goree or
       to demote Wherry, or because you believe that those decisions were harsh
       or unreasonable. Instead, your function is to determine only whether, in
       making its decision to not promote Goree or to demote Wherry, UPS used
       race or Plaintiffs‘ alleged protected activity to reach its decision. It is within
       UPS‘s business judgment to treat parties differently, especially where they
       engage in different behavior.


The trial court gave the first sentence of the requested instruction but declined to give the
remainder, concluding that the first sentence ―states your point without spinning this in
UPS‘s favor.‖ We find no reversible error in this decision. Trial courts need not give a
                                              27
special instruction if its substance is already covered in the charge. Otis, 850 S.W.2d at
445 (citing Mitchell v. Smith, 779 S.W.2d 384, 390 (Tenn. Ct. App. 1989)). The court‘s
instruction was substantially accurate and did not mislead the jury.


                                      C. Goree’s damages


        Having considered and rejected each of UPS‘s challenges to the findings of
liability on Goree‘s claims, we now turn to Goree‘s issues regarding damages. After
finding that UPS discriminated and retaliated against Goree by denying him a promotion,
the jury awarded Goree $600,000 for back pay and benefits and $2,000,000 in
compensatory damages. UPS filed a motion for remittitur of the jury verdict, which the
trial court granted, suggesting a remittitur of Goree‘s back pay award from $600,000 to
$125,933.33 and a remittitur of the verdict for his compensatory damages from
$2,000,000 to $1,100,000. Goree accepted the remittitur under protest and challenges the
trial court‘s action on appeal.16


       The Tennessee Supreme Court explained the trial judge‘s role in assessing a jury
verdict in Meals ex rel. Meals v. Ford Motor Co.:


               The trial judge, charged with ensuring a fair trial, serves as an
       important check on a jury‘s discretion to award damages. One way the trial
       judge does this is by serving as the thirteenth juror. Holden v. Rannick, 682
S.W.2d 903, 904-05 (Tenn. 1984) (quoting Cumberland Tel. & Tel. Co. v.
       Smithwick, 112 Tenn. 463, 469, 79 S.W. 803, 804 (1904)). As thirteenth
       juror, the trial judge must independently weigh and review the evidence
       presented at trial to determine whether it preponderates in favor of the
       verdict and decide whether he or she agrees with and is satisfied with the
       jury‘s verdict. See State v. Moats, 906 S.W.2d 431, 433 (Tenn. 1995). . . .
              Generally, if the trial judge is not satisfied with the jury‘s verdict,
       the judge must set aside the verdict and order a new trial. Jones v. Idles,
       114 S.W.3d 911, 914-15 (Tenn. 2003). If the trial judge‘s dissatisfaction,
       however, is based only upon the jury‘s award of damages, the trial judge
       may suggest a remittitur, which, if accepted by the plaintiff, would reduce

16
  Plaintiffs also argue on appeal that UPS waived ―any argument concerning the jury award of economic
damages‖ because UPS did not object at trial when testimony was presented regarding Plaintiffs‘
economic damages. We find no support for this assertion. UPS does not complain about the admission
of evidence regarding economic damages; it complains that the jury‘s verdict was not supported by the
evidence that was admitted.
                                                   28
      the award to an amount the judge deems appropriate. See Turner v. Jordan,
      957 S.W.2d 815, 824 (Tenn. 1997).


Meals ex rel. Meals v. Ford Motor Co., 417 S.W.3d 414, 420 (Tenn. 2013) (footnotes
omitted). Tennessee Code Annotated section 20-10-102 grants the trial court the
discretion to reduce a jury award where appropriate. State ex rel. Tenn. Dep’t of Transp.
v. Jones, No. M2014-00151-COA-R3-CV, 2015 WL 3929584, at *7 (Tenn. Ct. App. June
25, 2015) (no perm. app. filed). It provides that a trial court may suggest a remittitur
―when the trial judge is of the opinion that the verdict in favor of a party should be
reduced.‖ Tenn. Code Ann. § 20-10-102(a). It also provides:


      The court of appeals shall review the action of the trial court suggesting a
      remittitur using the standard of review provided for in T.R.A.P. 13(d)
      applicable to decisions of the trial court sitting without a jury. If, in the
      opinion of the court of appeals, the verdict of the jury should not have been
      reduced, but the judgment of the trial court is correct in other respects, the
      case shall be reversed to that extent, and judgment shall be rendered in the
      court of appeals for the full amount originally awarded by the jury in the
      trial court.


Tenn. Code Ann. § 20-10-102(b). When reviewing a trial court‘s adjustment of a jury
verdict, ―‗[t]he role of the appellate courts is to determine whether the trial court‘s
adjustments were justified, giving due credit to the jury‘s decision regarding the
credibility of the witnesses and due deference to the trial court‘s prerogatives as
thirteenth juror.‘‖ Bonner v. Deyo, No. W2014-00763-COA-R3-CV, 2014 WL 6873058,
at *5 (Tenn. Ct. App. Dec. 5, 2014) (no perm. app. filed) (quoting Long v. Mattingly, 797
S.W.2d 889 (Tenn. Ct. App. 1990)).


      [T]he appellate courts customarily conduct a three-step review of the trial
      court‘s adjustment of a jury‘s damage award. First, we examine the reasons
      for the trial court‘s action since adjustments are proper only when the court
      disagrees with the amount of the verdict. Burlison v. Rose, 701 S.W.2d
      [609,] 611 [(Tenn. 1985)]. Second, we examine the amount of the
      suggested adjustment since adjustments that ―totally destroy‖ the jury‘s
      verdict are impermissible. Foster v. Amcon Int’l, Inc., 621 S.W.2d [142,]
      148 [(Tenn. 1981)]; Guess v. Maury, 726 S.W.2d 906, 913 (Tenn. Ct. App.
      1986). Third, we review the proof of damages to determine whether the
      evidence preponderates against the trial court‘s adjustment. See Tenn.
                                           29
       Code Ann. § 20-10-102(b).


Long, 797 S.W.2d at 896. On appeal, Goree does not present any argument with regard
to the first two factors of the three-step analysis set forth above. In fact, he concedes that
there is ―no issue with the first two factors, [and] the only thing for this Court to consider
is whether the evidence preponderates against the trial court‘s adjustment.‖


       At trial, the evidence regarding Goree‘s economic damages was sparse and
scattered. However, we have pieced together the following facts from the testimony of
various witnesses over the course of the five-day trial. Goree testified that he went on
―stress leave‖ for about six months after he learned that he did not receive the promotion
and said that he did not receive his salary during that time period. He estimated that his
salary was around $7,100 per month. His co-plaintiff, Wherry, was asked ―how happy‖
Goree was when he left the lunch meeting believing he had been promoted to business
manager, and he responded:


       He was happy. I mean, you go from a supervisor, making one amount, to a
       manager, making a different amount. You -- you go from a supervisor
       getting -- for instance, I‘ll just throw out a number. Let‘s say you go from a
       supervisor getting $7,000 extra a year to a manager getting 14,000 extra a
       year.


Wherry testified that as division manager, he was responsible for setting employee raises
according to the budget he was given for the employees in his division, and he did so
―based on merit for the most part.‖ Wherry was asked, ―if Mr. Goree had received that
position, of the business manager position, how much in stock and salary would he have
gotten approximately?‖ Wherry responded, ―Probably about twenty or twenty-five
thousand more a year.‖ Goree‘s wife testified that Goree was 51 years old at the time of
trial. Goree testified that he has no intention of leaving UPS and plans to work until he is
―maybe 65 or so, 70.‖ He testified that his ―retirement‖ will be ―[a] lot less‖ if he retires
as a supervisor rather than a business manager but also acknowledged that if he is
successful in getting promoted to business manager or another position in the future, the
numbers could be very different.


       The trial judge instructed the jury, ―For Plaintiff Goree‘s failure to promote claim,
you may award him back pay and the present value of any lost employment benefits.‖
During closing arguments, Plaintiffs‘ attorney asked the jury to award Goree $42,600 for
the six months he missed work, $87,500 for back pay ($25,000 for his lost raise times
                                             30
three and a half years), and future pay of $325,000, for a total, he suggested, of
$416,760.17 The jury verdict form listed separate spaces for ―Back Pay and Benefits‖ and
―Compensatory Damages,‖ and the jury awarded Goree $600,000 in ―Back Pay and
Benefits.‖ The trial judge proceeded as if the jury awarded Goree lost future earnings
under the heading of ―Back Pay and Benefits,‖ as Plaintiffs‘ counsel had suggested.
When ruling on the motion for remittitur, the trial judge stated that Goree‘s evidence
regarding damages for future pay was too ―speculative in nature in terms of pay raises
and stock options and future value and whether they would actually be given on a yearly
basis.‖ To calculate back pay, the trial judge used $25,000 as ―the high end‖ of the
evidence regarding the raise Goree would have received. Adopting the calculation
suggested by UPS in its motion for remittitur, the trial court divided $25,000 by twelve
months to reach the monthly loss for Goree due to the denial of the promotion, then
multiplied that amount by the forty months leading up to trial, for a total of $83,333.33 in
damages due to the lost raise. The trial court also added $7,100 per month that Goree lost
while on leave for six months, for a total back pay and benefit award of $125,933.33.


        ―The plaintiff bears the burden of proving damages to such a degree that, while
perhaps not mathematically precise, will allow the jury to make a reasoned assessment of
the plaintiff‘s injury and loss.‖ Meals, 417 S.W.3d at 419-20 (citing Provident Life &
Accident Ins. Co. v. Globe Indem. Co., 3 S.W.2d 1057, 1058 (Tenn. 1928); Overstreet v.
Shoney’s, Inc., 4 S.W.3d 694, 703 (Tenn. Ct. App. 1999)). When considering a
retaliatory discharge case involving an employee who was terminated from her job, the
Tennessee Supreme Court recognized that awards of front pay are somewhat
―problematic‖ and ―inherently speculative.‖ Coffey v. Fayette Tubular Prods., 929
S.W.2d 326, 331-32 (Tenn. 1996). In these types of cases, ―courts are invariably faced
with two issues: (1) how to compensate a plaintiff for past injuries—those occurring
between the date of the discharge and the date of trial; and (2) how to compensate for
future injuries—those occurring after the trial.‖ Id. at 331. The first issue is relatively
straightforward, as back pay can be calculated as ―the amount he or she would have
earned during the period between the discharge and the trial.‖ Id. Front pay is ―a
monetary award intended to compensate the plaintiff for the loss of future earnings,‖ and
because of its prospective nature, ―front pay is inherently speculative.‖ Id. at 332.
―[T]he speculative nature of the front pay remedy carries just as much potential to
shortchange the plaintiff as it does to grant it a windfall.‖ Id. at 333. ―In order to limit
this speculativeness,‖ courts consider, among other things, ―the employee‘s future in his
or her old job [meaning an estimation of what the employee could have earned in the old
job if the discharge had not taken place]; [and] the employee‘s work and life
expectancy[.]‖ Id. at 332 (quoting Sasser v. Averitt Exp., Inc., 839 S.W.2d 422, 434
(Tenn. Ct. App. 1992)). We find these considerations relevant here as well.
17
     These suggested figures actually total $455,100.
                                                        31
       In the case before us, the trial judge calculated Goree‘s back pay award at
$125,933.33. It reduced the jury award of $600,000 to that amount in order to eliminate
any award of future pay. As a result, the original award was reduced by $474,066.67.
Goree argues on appeal that he presented sufficient evidence to support the jury‘s award
of lost future benefits. The testimony at trial indicated that Goree intended to work at
UPS for fourteen to nineteen additional years, if he worked until the age of 65 or 70.
Utilizing the $25,000 yearly figure adopted by the trial court for its back pay award, this
means that Goree would have earned between $350,000 and $475,000 in additional
compensation as a business manager over nineteen years. This estimation of what Goree
could have earned if he had received the promotion is right in line with the original jury
verdict, which, the trial court found, included roughly $475,000 for future pay. We find
insufficient evidence to support the trial court‘s elimination of the future pay award
simply due to its speculative nature. We therefore reverse the trial court‘s remittitur and
reinstate the original jury verdict of $600,000 for Goree‘s back pay and benefits. See
Tenn. Code Ann. § 20-10-102(b).


        Finally, we turn to Goree‘s argument that the trial court erred in reducing the jury
verdict for his compensatory damages from $2,000,000 to $1,100,000. ―The THRA
provides broad remedies to prevailing parties,‖ including damages for ―humiliation and
embarrassment.‖ Sneed v. City of Red Bank, Tenn., 459 S.W.3d 17, 26-27 (Tenn. 2014)
(citing Tenn. Code Ann. § 4-21-311(b)). ―This court has frequently said that damages for
humiliation and embarrassment in Human Rights Act cases is peculiarly within the
province of the jury subject to the rule of reasonableness.‖ Thompson v. City of
LaVergne, No. M2003-02924-COA-R3-CV, 2005 WL 3076887, at *13 (Tenn. Ct. App.
Nov. 16, 2005) (citing Forbes v. Wilson County, No. 01A01-9602-CH-00089, 1998
Tenn.App. LEXIS 340 (Tenn. Ct. App. May 20, 1998); McDowell v. Shoffner Indus. of
Tenn., Inc., No. 03-A01-9301-CH-00030, 1993 WL 262846 (Tenn. Ct. App. July 13,
1993)). The amount of damages for humiliation and embarrassment ―‗necessarily
depends on the articulation of personal shame experienced by the [employee] together
with the jury‘s perception of his sensitivities.‘‖ Boone v. City of Lavergne, No. M2010-
00052-COA-R3-CV, 2011 WL 553757, at *11 (Tenn. Ct. App. Feb. 16, 2011) (citing
McDowell, 1993 WL 262846, at *4). The analysis is subjective in nature but may include
consideration of ―the effect the discrimination has had on the plaintiff‘s personality, state
of mind, family lifestyle, schedule, and sleeping and eating habits.‖ Id.


      At trial, Goree testified that he did not learn that Riley was being named business
manager until Buchanan made the announcement at a center-wide meeting of all the
employees. He had already told his wife and some co-workers that he was getting the
job. When asked how embarrassed he was, Goree said, ―It was pretty bad.‖ When asked
how humiliated he was, Goree responded, ―I can‘t even explain it.‖ Goree said he was
                                             32
―shocked‖ and ―didn‘t feel anything.‖ He also said he was very angry at Buchanan
because he had promised him the job and should have told him if he changed his mind.
Goree testified that he did not sleep well and had crazy dreams. He said he was
―[p]robably not pretty good‖ as a husband during that time. He saw doctors and
psychiatrists at his wife‘s insistence and was ―pretty bad‖ depressed. When asked if he
was ―medically ill,‖ Goree responded, ―That‘s correct.‖


        Goree‘s wife testified that she met him in 2004, and he was happy, easy going,
and liked to take trips, go to dinner, and see movies. She said he was ―ecstatically
happy‖ after his lunch with Buchanan, when he learned of the possibility that he could
become business manager. She said his happiness disappeared when he came home
during the middle of a work day and looked as if he had been teary or crying. She
described him as ―humiliated, embarrassed and completely overwhelmed‖ and said he
became so angry at Buchanan that he got a gun and started screaming and threatening to
shoot Buchanan. She testified that Goree saw their primary care doctor, who
recommended counseling. She said that Goree received counseling ―for a period of time‖
and was detached from the family, angry all the time, and just wanted to sit on the couch.
She said that counseling ―toned him down‖ but he still experienced anger issues even
after returning to work. She said he did not show affection and no longer wanted to go
out on dates ―[u]nless [she] mentioned it.‖ However, she acknowledged that his behavior
and attitude were improving.


        Appellate courts have reviewed several jury verdicts for humiliation and
embarrassment under the THRA and similar Acts. In Forbes, 1998 Tenn.App. LEXIS
340, at *13, this Court suggested that a plaintiff‘s $250,000 award for humiliation and
embarrassment be remitted to $75,000, where the plaintiff testified that she experienced
―a complete mental and emotional breakdown‖ after a demotion, suffered from insomnia
and emotional scarring, sought medical treatment and was prescribed medication, but she
did not offer evidence that she was receiving any long-term treatment from professionals
for her humiliation and embarrassment. We also considered that the plaintiff was
―merely demoted‖ rather than terminated. Id. at *12. In Barnes v. Goodyear Tire &
Rubber Co., No. W2000-01607-COA-RM-CV, 2001 WL 568033, at *9 (Tenn. Ct. App.
May 25, 2001), a case involving the Tennessee Handicap Act (now known as the
Tennessee Disability Act), we affirmed a remittitur of a $150,000 award for humiliation
and embarrassment to $75,000, finding the original award excessive where the employee
testified that he was devastated and in a state of shock upon learning of his layoff,
indicating ―an overall disappointment and discomfort normally associated with losing a
job,‖ but without aggravating injuries or circumstances. In Harris v. Dominion Bank of
Middle Tennessee, No. 01A01-9609-CH-00444, 1997 WL 273953, at *4 (Tenn. Ct. App.
May 23, 1997), this Court suggested a remittitur of a $100,000 award for humiliation and
                                           33
embarrassment to $20,000, where the discharged employee testified his termination was
―pretty humiliating‖ and scary financially, and he did not want to be seen in public, but
he did not have aggravated injuries or problems sleeping. We concluded that ―the
discomfort he felt was the same anyone would feel over losing a job.‖ Id.; see also
Campbell v. Rust Eng’g Co., 927 F.2d 603, 1991 WL 27423, at *5-6 (6th Cir. 1991)
(finding a $68,897 award for embarrassment and humiliation excessive and ordering a
remittitur to $10,000, where the plaintiff testified that his layoff ―hurt [him] quite a bit‖
and embarrassed him, but he suffered no aggravated injuries, only the normal
disappointment associated with losing a job); McDowell, 1993 WL 262846, at *4 (finding
material evidence to support an award of $47,840 as damages for humiliation and
embarrassment); Roberson v. Univ. of Tenn., 829 S.W.2d 149, 152 (Tenn. Ct. App. 1992)
(finding material evidence to support $50,000 award to plaintiff with extreme stress,
problems eating and sleeping, under the care of a physician for work-related emotional
problems, taking medication, and who suffered two miscarriages).


        We have also upheld some relatively larger awards. In Thompson v. City of
LaVergne, 2005 WL 3076887, at *12-13, this Court affirmed a remittitur of a $450,000
award for humiliation and embarrassment to $300,000, where the employee was assigned
to the midnight shift after investigating a complaint of sexual harassment and worked in
that capacity for two years, experiencing a sense of despair, loss of faith in his job, a
change in his personality at home to being short-tempered and withdrawn, an inability to
attend family functions and change in sleeping patterns, a feeling that he was shunned by
other officers, and a belief that his opportunity for advancement had been permanently
damaged. In Boone v. City of Lavergne, 2011 WL 553757, at *12-13, we found material
evidence to affirm jury verdicts for $350,000 and $300,000 for two employees‘
humiliation and embarrassment where one employee testified that his work was ―hell,‖ he
was diagnosed with ―depression anxiety‖ and placed on medication, feared for his safety,
had difficulty getting out of bed, and lost thirty pounds in a matter of months; the second
employee shut out his family, lost his relationship with his wife and children, sought
counseling and was prescribed medication. We concluded that these plaintiffs‘ ―injuries
were more pronounced than simple disappointment and actually affected their health.‖
Id. at *13.


       Considering these same principles, we cannot say that the trial court erred in
suggesting a remittitur of the jury‘s award of $2,000,000 for Goree‘s humiliation and
embarrassment to $1,100,000, a reduction of 45 percent.18 We agree with the trial judge
that the original award was ―outside the range of reasonableness.‖ Although Goree‘s
injuries were more pronounced than simple disappointment, in that he sought medical

18
     UPS does not seek a further reduction of the award on appeal.
                                                      34
treatment and counseling ―for a period of time,‖ he certainly did not suffer any
aggravating injuries or circumstances to justify an award of $2,000,000. Besides Goree‘s
acknowledgement that he was ―medically ill,‖ he did not present any evidence of a
medical diagnosis in relation to his treatment, and he did not receive any long term
treatment or medication. We reject Goree‘s argument that the trial court‘s remittitur
should be reversed and accordingly affirm the award as modified by the trial court.


            D. Wherry’s claim for racial discrimination based on his demotion

        We now turn to an examination of Wherry‘s claim that he was demoted because of
his race. According to UPS, Wherry was demoted because he failed to act in a timely
manner after receiving notice of an egregious act of racial harassment in connection with
Martin Luther King, Jr. Day. Wherry attempts to prove his claim for racial
discrimination by circumstantial evidence and the McDonnell Douglas analysis. The
steps for establishing a prima facie case are slightly modified when the case involves a
demotion as opposed to a failure to promote. Wherry could demonstrate a prima facie
case of racial discrimination by establishing that (1) he was a member of a protected
class, (2) he suffered an adverse employment action, (3) he was qualified for the position,
and (4) he was either replaced by a person outside of the protected class or was treated
less favorably than a similarly situated employee who is not a member of the protected
class and who engaged in similar conduct. Cf. Stewart v. Cadna Rubber Co., No.
W2013-00670-COA-R3-CV, 2014 WL 1235993, at *8 (Tenn. Ct. App. Mar. 26, 2014)
(no perm. app. filed); Pierce v. City of Humboldt, No. W2012-00217-COA-R3-CV, 2013
WL 1190823, at *10 (Tenn. Ct. App. Mar. 25, 2013) (no perm. app. filed); Castro v. TX
Direct, LLC, No. W2012-01494-COA-R3-CV, 2013 WL 684785, at *5 (Tenn. Ct. App.
Feb. 25, 2013) (no perm. app. filed); Hartman v. Tenn. Bd. of Regents, No. M2010-
02084-COA-R3-CV, 2011 WL 3849848, at *7 (Tenn. Ct. App. Aug. 31, 2011).19 UPS
argues that Wherry failed to establish prong four above. After Wherry was demoted from
the position of division manager, he was replaced by another black male; therefore, he
cannot show that he was replaced by a person outside of the protected class. UPS also
claims that Wherry failed to establish that he was treated less favorably than a similarly
situated employee who is not a member of the protected class and who engaged in similar
conduct.



19
  Although Pierce, Castro, and Hartman involved claims of gender discrimination, ―[t]he same general
analytical framework and allocation of the burden of proof is used for claims under both federal and state
statutes, irrespective of whether the claim asserts discrimination on the basis of race, age, sex, or any
other class protected under the Act.‖ Bundy v. First Tenn. Bank Nat’l Ass’n, 266 S.W.3d 410, 416 (Tenn.
Ct. App. 2007).
                                                    35
       A plaintiff who seeks to rely on a similarly situated employee to establish a claim
of discrimination is not required to show ―an exact correlation‖ between the compared
employee‘s situation and his own, but he is required to show that their situations ―‗were
similar in all relevant respects.‘‖ Pierce, 2013 WL 1190823, at *11 (quoting Bobo v.
UPS, 665 F.3d 741, 751 (6th Cir. 2012)). To meet this element of proof, the plaintiff
―‗must make meaningful comparisons between [him]self and other employees who are
similarly situated in all material respects.‘‖ Id. (quoting Spann, 36 S.W.3d at 468). ―[I]t
is not necessary to show that the compared employee‘s situation was identical to that of
the plaintiff.‖ Id. However, ―[t]he comparable employees should have held similar
positions, dealt with the same level of supervision, and been subject to the same general
employer-imposed work rules and requirements.‖ Id. Also, the ―similarly situated‖
individuals must have ―engaged in the same conduct without such differentiating or
mitigating circumstances that would distinguish their conduct or the employer‘s treatment
of them for it.‖ Castro, 2013 WL 684785, at *6; Versa, 45 S.W.3d at 581.


       Wherry claims that he has identified several similarly situated employees to satisfy
this element of his prima facie case. First, he points to several other individuals who
were involved with the investigation into the incident that occurred on Martin Luther
King, Jr. Day but not demoted. He identifies Matthew Webb, a white male, who was an
attorney and the vice president and/or labor division manager for the Midsouth district,
consisting of Tennessee, Alabama, Mississippi, Louisiana, Florida, ―and a small section
of the Southwest.‖ Webb‘s position was far superior to Wherry‘s position of division
manager for West Tennessee, and Webb was employed in the labor division, unlike
Wherry, who was in the package division. Accordingly, the two were not similarly
situated because they had ―substantially different job titles and responsibilities.‖
Hartman, 2011 WL 3849848, at *8.


       Wherry also points to David Ragsdale, a division labor manager who worked
beneath Matthew Webb. His geographical area of responsibility was between Memphis
and Nashville. As labor manager, Ragsdale was responsible for meeting with the local
union to review employee grievances and supporting UPS operations when it came to
disciplinary matters. Ragsdale was one of the managers involved in the decision
regarding how to deal with the employee who used the racial slurs. Ragsdale was also
involved in the negotiations between the union and UPS after the employee filed a
grievance, and he was authorized to settle the matter on behalf of UPS. Again, Wherry is
attempting to compare himself to someone with a substantially different job title, in a
different department, with different responsibilities. See id. Furthermore, neither
Ragsdale nor any of the other individuals involved in the investigation of the racial slurs
―forgot‖ about the report of misconduct and failed to investigate or otherwise act on the
complaint for over one week during the limited ten-day window. For instance, on the
                                            36
very same date that Ragsdale learned of the racial slurs, February 3, he reported them to
his superior manager. Plaintiffs also concede in their brief that ―Ragsdale instructed [the
employee‘s business manager] to terminate [the employee] on February 3, 2011.‖ Thus,
Ragsdale took action on the same date he learned about the incident. 20 He did not engage
in the same or similar conduct without differentiating or mitigating circumstances that
would distinguish his conduct or the employer‘s treatment of it. See Castro, 2013 WL
684785, at *6. ―One ‗relevant aspect‘ to be considered is whether the plaintiff‘s conduct
and the conduct of the person to whom he compares himself are of ‗comparable
seriousness.‘‖ Bundy, 266 S.W.3d at 419. The plaintiff has the burden to establish that
the other employee‘s acts were of ―comparable seriousness‖ to his own infraction. Id.
Wherry failed to do so.


       Wherry also attempts to compare himself to Josh Knolton, a white male who
worked at the Bartlett facility when the racial slurs were made. Knolton was an on-car
supervisor who filled in as acting manager for one week because his business manager
was on vacation. He was not a manager in any permanent capacity and was not similarly
situated to Wherry, the division manager for West Tennessee.


       Wherry vaguely asserts, without any meaningful comparison, that ―other
comparators‖ would include district president Ken Harms, security division manager Tim
Breedlove, and security regional manager Stan Purvis. Again, these individuals have
substantially different job titles and responsibilities, and Wherry has failed to engage in
any meaningful analysis to establish that these employees were similarly situated but
treated differently because of their race.


       Finally, Wherry also asserts that David Ragsdale engaged in ―racist conduct‖
when he previously worked as a business manager, and yet he was only ―disciplined the
grand total of $150.00.‖ At trial, a black female UPS employee testified that she was
assigned to work at David Ragsdale‘s center at Oakhaven in Memphis when he was a
business manager. She followed him to the center after meeting him at another facility,
20
  Wherry also argued at trial, and vaguely suggests on appeal, that the business manager who supervised
the employee who made the racial slurs would qualify as a ―comparator.‖ He alleges that the business
manager did not act in a timely manner in carrying out the instruction to terminate the employee, yet
Wherry was the only person demoted. However, the business manager in question was also a black male,
so any differential treatment between him and Wherry does not establish an inference of racial
discrimination. See Sawyer v. Memphis Educ. Ass’n, No. W2006-00437-COA-R3-CV, 2006 WL
3298326, at *4 (Tenn. Ct. App. Nov. 14, 2006) (explaining that a plaintiff could not establish a disparate
treatment discrimination claim, which means that individuals from a protected group are treated less-
favorably than other individuals, by comparing his own treatment with that of other minority employees).
If Wherry was treated differently than the business manager, it was not because of his race.
                                                    37
but when she arrived, she was unable to go through the security gate because Ragsdale
did not wait for her to escort her through the gate. The employee claimed that the gate
workers told her that Ragsdale said that ―he was trying to get out of there before he had to
sign that girl in and she‘s right behind me.‖ The employee believed she was treated
differently because she was black and complained about Ragsdale‘s behavior. Because
Ragsdale was a business manager, the matter was investigated by division manager
Wherry and by the district HR manager, who is also a black male. At trial, the HR
manager testified that he did not believe that Ragsdale had engaged in racial
discrimination, but he did find his actions inappropriate and impolite, in that Ragsdale
―decided that it was more important for him to get into the building to jump on a
conference call than it was to sign in his employee that‘s now going to be working for
him.‖ Wherry and the HR manager jointly agreed that Ragsdale should be denied a raise
of $150. The HR manager testified that Wherry never suggested that Ragsdale should be
demoted or terminated for his actions.


       After reviewing the circumstances surrounding Ragsdale‘s situation, we conclude
that Wherry has again failed to demonstrate that he was treated less favorably than a
similarly situated employee who engaged in similar conduct. The incidents occurred
while Ragsdale was a business manager and Wherry was a division manager. Also, the
incidents do not involve similar conduct. There were ―differentiating or mitigating
circumstances‖ that distinguish Ragsdale‘s conduct and his employer‘s treatment of it.
Castro, 2013 WL 684785, at *6. Ragsdale allegedly hurried through a gate without
signing in an employee so that she was required to wait for another employee to sign her
in. Wherry failed to report an incident of racial harassment for over a week because he
forgot about it, even though UPS was required to take action within ten days of his
knowledge of the incident. When Wherry did report the incident, he failed to inform
anyone of the fact that he had known about the situation for over a week. On these facts,
no rational factfinder could conclude that Wherry was treated less favorably than a
similarly situated employee who is not a member of the protected class and who engaged
in similar conduct. None of these employees were similarly situated to Wherry in the
relevant respects. See Pierce, 2013 WL 1190823, at *11. Accordingly, Wherry has not
demonstrated facts giving rise to an inference of racial discrimination. Because Wherry
was not similarly situated to the aforementioned employees, simply claiming that he was
treated differently than these employees is not sufficient to prove racial discrimination by
UPS. As such, the trial court should have granted UPS‘s motion for judgment
notwithstanding the verdict on Wherry‘s claim for racial discrimination. We reverse the
judgment in favor of Wherry on his claim for discrimination on account of his race.




                                            38
                       E. Wherry’s claim for retaliation based on his demotion

        Finally, we turn to Wherry‘s claim for retaliation for protected activity. 21 The
THRA prohibits retaliation against an employee ―because such person has opposed a
practice declared discriminatory by this chapter or because such person has made a
charge, filed a complaint, testified, assisted or participated in any manner in any
investigation, proceeding or hearing under this chapter.‖ Tenn. Code Ann. § 4-21-
301(a)(1) (emphasis added). Unlike Goree, Wherry had not filed a previous lawsuit
against UPS. However, he basically claims that he engaged in ―protected activity‖ by
aligning himself with Goree. As we noted when discussing Goree‘s retaliation claim, in
order to prevail on a retaliation claim under the THRA, a claimant must prove: (1) that
the plaintiff engaged in activity protected by the THRA; (2) that the exercise of the
plaintiff‘s protected rights was known to the defendant; (3) that the defendant thereafter
took materially adverse action against the plaintiff; and (4) there was a causal connection
between the protected activity and the materially adverse action. Sykes, 343 S.W.3d at 29
(quoting Allen, 240 S.W.3d at 820). Wherry claims that his ―aggressive advocacy of
Goree was protected activity.‖ Wherry testified that after the lunch meeting he attended
with Goree and Buchanan, when the vacant business manager position was discussed,
Buchanan asked Wherry to send him a requisition form with Goree‘s name on it. Wherry
then had the following discussion with Buchanan about Goree‘s prior lawsuit against
UPS:


               I told James [Buchanan], I said: James, to get -- I said: James, us to
        date, before we put Mitch [Goree‘s] name on a requisition, I said, I don‘t
        need -- I -- I just got promoted, first black guy in this city to get to be a
        division manager. I said: I want to keep moving up in the company. I don‘t
        need no concerns. I said: I want you to know now before you put Mitch
        name on that list, he got litigation -- he had litigation with this company.
        Whenever you put a guy name on the -- a requisition with litigation, it don't
        look good.
                James told me: You let me worry about that. You put his name on
        the list, on -- on the requisition. I got the rest of it.
                I said: Okay. 22

21
   The trial court deferred ruling on UPS‘s motion for directed verdict on Wherry‘s retaliation claim and
took the matter under advisement until the conclusion of the proof. It then denied the motion ―with
reluctance‖ and submitted the case to the jury.
22
   At another point during his testimony, Wherry described this conversation as follows:

                I said: James, Mitch got -- had litigation with UPS. We put his name on this requisition,
                                                     39
Wherry testified that when he learned Riley would be named business manager, he told
Buchanan and others that Riley was ―not the guy for the job‖ and that he could not handle
the position of business manager. Finally, Wherry testified that he discussed Goree‘s
situation with district president Harms, and Harms allegedly said, ―We don‘t -- we don‘t
promote guys with litigation at this company, or lawsuits basically.‖ Wherry did not
challenge Harms in response to this statement, nor did he report the statement to anyone.


        Only certain retaliatory conduct violates the THRA. Sawyer, 2006 WL 3298326,
at *6. Because Wherry has not participated in a lawsuit or proceeding under the THRA,
he must demonstrate that UPS retaliated against him because he ―opposed a practice
declared discriminatory by [the THRA].‖ Tenn. Code Ann. § 4-21-301(a)(1). General
work-related grievances that are not related to discrimination cannot be the basis of a
retaliation claim under the THRA. Moore v. Nashville Elec. Power Bd., 72 S.W.3d 643,
656 (Tenn. Ct. App. 2001). As such, Wherry did not engage in protected activity simply
by telling his superiors that Riley was ―not the guy for the job.‖ See, e.g., Willoughby v.
Allstate Ins. Co., 104 F.App‘x 528, 531 (6th Cir. 2004) (finding no protected activity
where the employee merely contested the correctness of a decision made by his employer
rather than asserting discrimination).


       We also conclude that Wherry did not engage in protected activity in connection
with his conversation with Harms. Even though Wherry testified that Harms made a
statement indicating retaliatory intent, Wherry did not testify about his response to the
statement other than to say that he did not report it to anyone because he thought it would
be futile.23 Thus, he did not engage in ―protected activity‖ simply by hearing the
statement made by Harms. The term ―oppose‖ in this context carries its ordinary
meaning: ―to resist or antagonize . . . ; to contend against; to confront; resist; withstand.‖
Crawford v. Metro. Gov’t of Nashville & Davidson Cnty., Tenn., 555 U.S. 271, 276
(2009) (citing Webster’s New Int’l Dictionary 1710 (2d ed. 1958)). We find no evidence

         it‘s going to be concerns. I don‘t need my name associated with concerns.
                  He said: Let me worry about that. I‘m your boss.
                  I said: Okay.
23
   We note that Plaintiffs‘ brief on appeal describes various other statements that were supposedly made
by Harms and by Wherry during this alleged conversation. Plaintiffs‘ attorney also mentioned these
additional statements in his argument to the trial judge in response to UPS‘s motion for directed verdict,
stating that it was ―[his] recollection of the testimony‖ that these statements were made. However, after
reviewing the trial testimony regarding this conversation, we find no evidence of these additional
statements in the record. Plaintiffs‘ brief does not provide any citations to the record as to where the
evidence of these additional statements can be found. Of course, statements in briefs and statements of
attorneys are no substitute for evidence in the record.
                                                      40
that Wherry ―opposed‖ the discriminatory statement by Harms.24


       Wherry‘s conversation with Buchanan, though, presents a closer case. Wherry
told Buchanan, his superior, that he did not want any ―concerns‖ due to his submission of
a requisition form for Goree to be named business manager, considering the fact that
Goree had prior litigation against the company. He suggested that recommending
someone with prior litigation ―don‘t look good.‖ ―When an employee communicates to
[his or] her employer a belief that the employer has engaged in a form of employment
discrimination, that communication virtually always constitutes the employee‘s
opposition to the activity.‖ Crawford, 555 U.S. at 276 (quotations omitted). Wherry‘s
self-serving statement may be at the outer limit of what we would consider ―opposing‖ a
discriminatory practice. However, viewing the evidence in the light most favorable to
Plaintiffs, we consider Wherry‘s statement to Buchanan to be some scant evidence from
which a trier of fact might reasonably conclude that Wherry engaged in conduct protected
by the THRA by speaking out against allegedly discriminatory behavior.


        Still, this does not end the inquiry. In order to prevail on his retaliation claim,
Wherry was also required to establish that ―there was a causal connection between the
protected activity and the materially adverse action.‖ Sykes, 343 S.W.3d at 29.
Ultimately, he was required to show that UPS retaliated against him ―because‖ he
opposed a practice declared discriminatory by the THRA. Tenn. Code Ann. § 4-21-
301(a)(1). As previously discussed, under the standard announced in Nassar, a plaintiff
making a retaliation claim ―must establish that his or her protected activity was a but-for
cause of the alleged adverse action by the employer,‖ meaning that ―the unlawful
retaliation would not have occurred in the absence of the alleged wrongful action or
actions of the employer.‖ Nassar, 133 S. Ct. at 2533-34. UPS argues that Wherry failed
to demonstrate any causal connection between his ―advocacy‖ for Goree and his
subsequent demotion.


       Once the McDonnell Douglas framework falls away and the trier of fact is left to
determine the ultimate issue of retaliation, ―the question becomes whether the plaintiff
has established that it is more likely than not that the employer‘s proffered reason ‗is
mere pretext and thus a coverup‘ for the employer‘s true retaliatory motive.‖ Williams,
465 S.W.3d at 118 (quoting Barry v. U.S. Capitol Guide Bd., 636 F. Supp. 2d 95, 102-03

24
  We reject Wherry‘s argument that he produced direct evidence of retaliation against him by pointing to
Harms‘ statement that ―we don‘t promote guys with litigation.‖ Direct evidence does not require the fact
finder to draw any inferences in order to conclude that unlawful retaliation motivated the employer‘s
decision. Frye, 227 S.W.3d at 609; Paschall, 2000 WL 33774557, at *4. The statement by Harms does
not relate to the decision to demote Wherry or directly prove that UPS retaliated against Wherry.
                                                    41
(U.S.D.C. 2009)). Pretext is typically shown by establishing that the employer‘s
proffered reason has no basis in fact, that it did not actually motivate the decision, or it
was insufficient to motivate the decision because other employees who engaged in
substantially the same conduct were not demoted. Id. at 119. After taking into account
any evidence that exposes weaknesses or inconsistencies in the employer‘s proffered
explanation, the trier of fact must decide ―whether the evidence as a whole gives rise to
an inference that the employer‘s proffered non-retaliatory reason is pretextual.‖ Id. at
118.

               Circumstantial evidence that is pertinent and probative on the issue
       of causation and retaliatory intent includes, but is not limited to: (1) the
       temporal proximity of the adverse action to the complaint; (2) a pattern of
       workplace antagonism after a complaint; (3) an employer‘s failure to
       adhere to established company policy in dealing with the employee; (4)
       discriminatory treatment when compared to similarly situated employees;
       (5) evidence of a good work history and high or solid performance
       evaluations of the employee; (6) sudden and marked changes in an
       employee‘s performance evaluations after the exercise of the employee‘s
       protected rights; and (7) evidence tending to show that the employer‘s
       stated reason for discharge was false.

Sykes, 343 S.W.3d at 29-30 (citations omitted).

       A brief recap of the timeline surrounding Wherry‘s demotion is helpful. Wherry,
Buchanan, and Goree met for lunch to discuss the vacant business manager position in
August 2010. In October 2010, Buchanan announced that Riley was getting the job.
Goree immediately left work and did not return to work for about six months. On
Wednesday, January 19, 2011, while Goree remained on leave, two black employees at
the Bartlett UPS facility complained to their business manager that a white employee
used ―the n-word‖ to them in reference to Martin Luther King, Jr. Day on two separate
occasions. The business manager at that facility immediately called Wherry, informed
him that some of his employees ―had words,‖ and asked Wherry to come to the facility.
According to Wherry, he asked the business manager‘s opinion as to whether anyone
needed to be terminated, and the business manager said no. Wherry suggested that they
discuss the situation at a regularly scheduled division meeting the next day, which was
Thursday, January 20. The business manager arrived late to the division meeting the
following morning and handed the employees‘ written statements to Wherry. Wherry
placed the statements in his planner and admittedly forgot about them. The Bartlett
business manager was on vacation the following week, but the acting business manager at
Bartlett called Wherry on Friday, January 28 and complained about the same employee
who used the racial slur in reference to Martin Luther King, Jr. Day. The acting business
                                            42
manager also asked Wherry to come to Bartlett. Another Bartlett employee also called
Wherry that day and reported that the aforementioned employee was out of control. That
evening as Wherry left Memphis, he called the security department and directed the
security supervisor to go to Bartlett the following Monday, January 31, to investigate. He
did not mention that he had known about the incident for over a week. After an
investigation, the employee received formal notice of his discharge on Monday, February
7. However, the employee did not receive a copy of the discharge notice ―within ten (10)
working days from the day of management‘s knowledge of the infraction,‖ as required by
the collective bargaining agreement between UPS and the union. Again, Wherry had
learned of the incident on January 19. Accordingly, the discharged employee filed a
grievance and was returned to work after a settlement on February 28 for a time-served
suspension.

       Upper level management and human resource personnel commenced an
investigation in order to determine why the ten-day disciplinary deadline was missed.
Wherry was taken out of service around February 17, pending the investigation. One to
two days before he was removed from service, Wherry allegedly had the conversation
with district president Harms regarding Goree‘s opportunity to receive the promotion to
business manager the previous summer, when the district president said ―we don‘t
promote guys with litigation at this company, or lawsuits basically.‖ Wherry did not
report this statement to anyone or voice any opposition to Harms.

       On or about March 3, 2011, Wherry was summoned to Nashville to meet with the
Midsouth district HR manager and the regional security manager in connection with the
investigation of the missed ten-day deadline.         After an interview and further
investigation, Wherry was demoted from the position of division manager to business
manager on or about March 10, 2011, allegedly because of his week-long delay in
responding to the incident that occurred on Martin Luther King, Jr. Day.

        In Reeves, the United States Supreme Court explained that ―a plaintiff‘s prima
facie case, combined with sufficient evidence to find that the employer‘s asserted
justification is false, may permit the trier of fact to conclude that the employer unlawfully
discriminated.‖ Reeves, 530 U.S. at 148 (emphasis added). However, the Court
cautioned, ―This is not to say that such a showing by the plaintiff will always be adequate
to sustain a jury‘s finding of liability.‖ Id.

              Certainly there will be instances where, although the plaintiff has
       established a prima facie case and set forth sufficient evidence to reject the
       defendant‘s explanation, no rational factfinder could conclude that the
       action was discriminatory. For instance, an employer would be entitled to
       judgment as a matter of law if the record conclusively revealed some other,
                                             43
      nondiscriminatory reason for the employer‘s decision, or if the plaintiff
      created only a weak issue of fact as to whether the employer‘s reason was
      untrue and there was abundant and uncontroverted independent evidence
      that no discrimination had occurred. [citations omitted] . . . To hold
      otherwise would be effectively to insulate an entire category of
      employment discrimination cases from review under Rule 50, and we have
      reiterated that trial courts should not ―‗treat discrimination differently from
      other ultimate questions of fact.‘‖ St. Mary’s Honor Center, supra, at 524,
      113 S. Ct. 2742 (quoting Aikens, 460 U.S. 711, 716, 103 S. Ct. 1478 (1983)).

              Whether judgment as a matter of law is appropriate in any particular
      case will depend on a number of factors. Those include the strength of the
      plaintiff‘s prima facie case, the probative value of the proof that the
      employer‘s explanation is false, and any other evidence that supports the
      employer‘s case and that properly may be considered on a motion for
      judgment as a matter of law. See infra, at 2110-2111.

Id. at 148-49. This Court recognized these same principles in Frame v. Davidson Transit
Organization, 194 S.W.3d 429, 438 (Tenn. Ct. App. 2005).


       We agree with UPS that Wherry simply failed to produce sufficient evidence from
which a rational jury could conclude that the real reason for his demotion was retaliation
based on his advocacy for Goree. Wherry does not dispute the basic facts. He was asked
to come to Bartlett on January 19 because employees there ―had words,‖ but he did not
go. He received written statements detailing the incident the next day but placed the
documents in his planner and never read them. Wherry received two telephone
complaints about the same employee on Friday, January 28, and was again asked to come
to Bartlett because the employee was out of control. Instead, Wherry called the security
department late that evening and instructed them to respond to the incident on Monday,
January 29. Wherry did not inform security that he had known about the incident for
over a week. UPS missed the ten-day deadline and settled the employee‘s grievance by
allowing him to return to work. UPS immediately investigated the chain of command
and learned that Wherry knew about the complaint for over one week during the limited
ten-day period before he took any action. Wherry was demoted shortly thereafter. No
reasonable person would conclude that Wherry was actually demoted because he
advocated for Goree to get a promotion the previous summer.

      We note Wherry‘s contention that he proved that UPS‘s stated reason for
demoting him was pretextual. He claims that the employee who used the racial slurs
could not be terminated for such an offense, regardless of his delay, because of a
                                            44
provision in the collective bargaining agreement defining certain ―cardinal sins‖ that
warrant termination. However, we conclude that Wherry, at best, ―created only a weak
issue of fact as to whether the employer‘s reason was untrue.‖ See Reeves, 530 U.S. at
148. The evidence at trial demonstrated that UPS and the union have a longstanding
difference of opinion as to whether the ―cardinal sin‖ provision limits the ability of UPS
to terminate employees for certain designated offenses, as Wherry suggests. Regardless
of each employee‘s personal opinions as to whether using racial slurs would constitute a
cardinal sin under the labor contract, the witnesses were in general agreement that UPS
would terminate the employee under the circumstances presented here under its
interpretation of the labor contract, even if it would face a subsequent battle with the
union over the propriety of the termination. Even Wherry admitted at trial that if he had
actually read the write-ups he was provided, detailing the racial slurs made by the
employee, he would have terminated the employee himself ―[b]ecause that no doubt
would have been good cause to terminate.‖ Most importantly, UPS did terminate the
employee for using racial slurs and returned him to work only after settling his grievance.
In sum, we discern little probative value in Wherry‘s attempt to prove that UPS‘s
explanation was false. Wherry did not establish that UPS‘s stated reason for demoting
him had no basis in fact, that it did not actually motivate the decision, or that it was
insufficient to motivate the decision because other employees engaged in substantially
the same conduct and were not demoted. See Williams, 465 S.W.3d at 119. Even taking
the strongest legitimate view of the evidence and allowing all reasonable inferences in
Wherry‘s favor, no reasonable factfinder would conclude that UPS‘s stated reason for
demoting Wherry was in fact a coverup for a retaliatory motive and that his advocacy for
Goree was the ―but for‖ cause of his demotion. We therefore reverse the judgment in
favor of Wherry on his claim for retaliation for protected activity. All other issues are
pretermitted.

                                    IV. CONCLUSION

        For the aforementioned reasons, the decision of the circuit court is hereby affirmed
in part, reversed in part, and remanded for further proceedings. Costs of this appeal are
taxed one-half to the appellees, Mitch Goree and James Wherry and one-half to the
appellant, United Parcel Service, Inc., and its surety, for which execution may issue if
necessary.



                                                 _________________________________
                                                 BRANDON O. GIBSON, JUDGE



                                            45